Exhibit 10.1

EXECUTION COPY

PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT

by and between

KOHL’S DEPARTMENT STORES, INC.

and

CAPITAL ONE, NATIONAL ASSOCIATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS    2

1.1

     Generally    2

1.2

     Miscellaneous    8 ARTICLE 2 ESTABLISHMENT OF THE PROGRAM    9

2.1

     Generally    9

2.2

     Credit Program    9

2.3

     Account Terms    9

2.4

     Change of Ownership; Reissuance of Accounts    9

2.5

     Exclusivity    10

2.6

     Non-Solicitation    10 ARTICLE 3 PROGRAM MANAGEMENT    10

3.1

     Program Objectives    10

3.2

     Program Managers; Program Team    11

3.3

     Management Committee    12

3.4

     Functions of the Management Committee    12

3.5

     Management Committee Meetings    13 ARTICLE 4 PROGRAM OPERATION    13

4.1

     Operating Policies; Operation of the Program    13

4.2

     Certain Responsibilities of Kohl’s    13

4.3

     Certain Responsibilities of Bank    14

4.4

     Ownership of Accounts    15

4.5

     Documents Developed and Used in Connection with the Program    16

4.6

     Risk Management/Credit Standards    17

4.7

     Exception Accounts    17

4.8

     Program Website    17

4.9

     Taxes    17

4.10

     Systems    18 ARTICLE 5 MARKETING OF THE PROGRAM    18

5.1

     Kohl’s Responsibility to Market the Program    18

5.2

     Bank’s Responsibility to Market the Program    18

5.3

     Communications with Cardholders    18

5.4

     Access to Bank Databases and Mailing Lists    20

5.5

     Interest Free Plans/Deferred Billing    20 ARTICLE 6 CARDHOLDER AND
CUSTOMER INFORMATION    20

6.1

     Customer Information    20

6.2

     Qualified Kohl’s Customer List    20

6.3

     Cardholder Data    20

6.4

     Kohl’s Shopper Data    20

6.5

     Data Security    20 ARTICLE 7 OPERATING STANDARDS    20

7.1

     Reports    20



--------------------------------------------------------------------------------

7.2

     Servicing    21

7.3

     Customer Service    21

7.4

     Transfer of Servicing to Bank    22

7.5

     Bank Right to Assume Servicing    22

7.6

     Access    22

7.7

     Disaster Recovery Plans    22

7.8

     Sarbanes-Oxley Compliance    22 ARTICLE 8 MERCHANT SERVICES    23

8.1

     Transmittal and Authorization of Charge Transaction Data    23

8.2

     POS Terminals    23

8.3

     In-Store Payments    23

8.4

     Settlement Procedures    23

8.5

     Returns of Kohl’s Goods and/or Services    24

8.6

     No Merchant Discount    24 ARTICLE 9 PROGRAM ECONOMICS    24

9.1

     Monthly Statement to Kohl’s    24

9.2

     Compensation    25

9.3

     Renegotiation of Terms    25

9.4

     Recoveries    25 ARTICLE 10 LICENSING OF TRADEMARKS; INTELLECTUAL PROPERTY
   25

10.1

     The Kohl’s Licensed Marks    25

10.2

     The Bank Licensed Marks    27

10.3

     Ownership and Licenses of Intellectual Property    28 ARTICLE 11
REPRESENTATIONS, WARRANTIES AND COVENANTS    29

11.1

     General Representations and Warranties of Kohl’s    29

11.2

     General Representations and Warranties of Bank    31

11.3

     General Covenants of Kohl’s    34

11.4

     General Covenants of Bank    35 ARTICLE 12 CONFIDENTIALITY    36

12.1

     General Confidentiality    36

12.2

     Use and Disclosure of Confidential Information    38

12.3

     Unauthorized Use or Disclosure of Confidential Information    38

12.4

     Return or Destruction of Confidential Information    39 ARTICLE 13 RETAIL
PORTFOLIO ACQUISITIONS AND DISPOSITIONS    39

13.1

     Retail Portfolio Acquisition    39

13.2

     Retail Disposition    39 ARTICLE 14 EVENTS OF DEFAULT; RIGHTS AND REMEDIES
   39

14.1

     Events of Default    39

14.2

     Defaults by Bank    40

14.3

     Defaults by Kohl’s    40

14.4

     Remedies for Events of Default    40 ARTICLE 15 TERM/TERMINATION    40

15.1

     Term    40



--------------------------------------------------------------------------------

15.2

     Termination by Kohl’s Prior to the End of the Initial Term or a Renewal
Term    40

15.3

     Termination by Bank Prior to the End of the Initial Term or Renewal Term   
40 ARTICLE 16 EFFECTS OF TERMINATION    40

16.1

     General Effects    40

16.2

     Kohl’s Option to Purchase the Program Assets    41

16.3

     Rights of Bank if Purchase Option not Exercised    41 ARTICLE 17
INDEMNIFICATION    41

17.1

     Kohl’s Indemnification of Bank    41

17.2

     Bank’s Indemnification of Kohl’s    42

17.3

     Procedures    44

17.4

     Notice and Additional Rights and Limitations    45 ARTICLE 18 MISCELLANEOUS
   45

18.1

     Limitation of Liability    45

18.2

     Precautionary Security Interest    45

18.3

     Securitization; Participation    46

18.4

     Assignment    46

18.5

     Sale or Transfer of Accounts    46

18.6

     Subcontracting    46

18.7

     Amendment    46

18.8

     Non-Waiver    46

18.9

     Severability    47

18.10

     Waiver of Jury Trial and Venue    47

18.11

     Governing Law    47

18.12

     Captions    47

18.13

     Notices    47

18.14

     Further Assurances    48

18.15

     No Joint Venture    48

18.16

     Press Releases    48

18.17

     No Set-Off    48

18.18

     Conflict of Interest    49

18.19

     Third Parties    49

18.20

     Force Majeure    49

18.21

     Entire Agreement    49

18.22

     Binding Effect; Effectiveness    49

18.23

     Counterparts/Facsimiles/PDF E-Mails    50

18.24

     Survival    50

18.25

     Consents    50



--------------------------------------------------------------------------------

This Private Label Credit Card Program Agreement is made as of the 11th day of
August, 2010, by and between KOHL’S DEPARTMENT STORES, INC. (“Kohl’s”), a
Delaware corporation with its principal offices at Menomonee Falls, Wisconsin,
and Capital One, National Association (“Bank”), a financial institution
chartered under the laws of the United States with its home office at McLean,
Virginia.

W I T N E S S E T H:

WHEREAS, Bank is establishing programs to extend private label card credit to
qualified customers for the purchase of goods and services;

WHEREAS, Kohl’s is engaged, among other activities, in operating retail
department stores and, together with JPMorgan Chase & Co. (“Seller”), a Kohl’s
private label credit card program;

WHEREAS, in connection with the execution of this Agreement, Bank intends to
enter into a purchase and sale agreement with Seller (the “Purchase Agreement”)
pursuant to which Bank shall (a) purchase from Seller certain assets related to
the Kohl’s private label credit card program designated in the Purchase
Agreement, which shall include all private label credit card accounts
established pursuant to the Kohl’s private label credit card program with Seller
that exist on the Closing Date and associated receivables (“Purchased
Accounts”); and (b) assume from Seller certain liabilities related to the Kohl’s
private label credit card program with Seller designated in the Purchase
Agreement, including all obligations to holders of the Kohl’s private label
credit cards issued by Seller existing on the Closing Date in respect of the
Purchased Accounts under the credit card agreements between each such cardholder
and the Seller.

WHEREAS, it is a condition precedent to the obligations of the parties hereunder
that Bank enters into the Purchase Agreement with the Seller;

WHEREAS, Kohl’s has requested that Bank establish a program pursuant to which
Bank shall issue Private Label Credit Cards, which shall be accepted only by
Kohl’s Channels; and

WHEREAS, the parties agree that the goodwill associated with the “Kohl’s” mark
contemplated for use hereunder is of substantial value which is dependent upon
the maintenance of high quality services and appropriate use of the mark
pursuant to this Agreement.

NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Kohl’s and Bank agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

 

1.1 Generally.

The following terms shall have the following meanings when used in this
Agreement:

“Account” means a Private Label Credit Card-accessed open-end credit account
established in favor of a Cardholder, pursuant to which such Cardholder may
finance the purchase of Goods and/or Services from Kohl’s Channels, subject to
the terms of a Credit Card Agreement. The term Account includes Purchased
Accounts.

“Account Documentation” means, with respect to an Account, any and all
documentation relating to that Account, including Credit Card Documentation,
checks or other forms of payment with respect to an Account, credit bureau
reports (to the extent not prohibited from transfer by contract with the credit
bureau), adverse action notices, change in terms notices, other notices,
correspondence, memoranda, documents, stubs, instruments, certificates,
agreements, magnetic tapes, disks, hard copy formats or other computer-readable
data transmissions, any microfilm, electronic or other copy of any of the
foregoing, and any other written, electronic or other records or materials of
whatever form or nature, whether tangible or intangible, including information
arising from or relating or pertaining to any of the foregoing to the extent
related to the Program; provided that Account Documentation shall not include
Kohl’s register tapes, invoices, sales or shipping slips, delivery and other
receipts or other indicia of the sale of Goods and/or Services.

“Account Terms” has the meaning set forth in Section 2.3(a).

“Acquiring IP Party” has the meaning set forth in Section 10.3(a).

“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” means this Private Label Credit Card Program Agreement, together
with all of its schedules and exhibits, and, if modified, altered, supplemented,
amended and/or restated, as the same may be so modified, altered, supplemented,
amended and/or restated from time to time.

“Applicable Law” has the meaning set forth on Schedule 1.1.

“Bank” has the meaning set forth on page 1.

“Bank Compliance Manager” has the meaning set forth in Section 3.2(d).

 

2



--------------------------------------------------------------------------------

“Bank Event of Default” means the occurrence of any one of the events listed on
Schedule 14.2 hereof or an Event of Default of Bank.

“Bank Licensed Marks” means the trademarks, trade names, service marks, logos
and other proprietary designations of Bank listed on Schedule B and licensed to
Kohl’s under Section 10.2.

“Bank Nominee” means each nominee representing the Bank on the Management
Committee.

“Bank-owned Intellectual Property” has the meaning set forth on Schedule
10.3(c).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
other applicable state or federal bankruptcy, insolvency, moratorium or other
similar law and all laws relating thereto.

“Billing Cycle” means the interval of time between regular periodic Billing
Dates for an Account.

“Billing Date” means, for any Account, the last day of each regular period when
the Account is billed.

“Billing Statement” means a summary of Account credit and debit transactions for
a Billing Cycle including a descriptive statement covering purchases of Goods
and/or Services and a statement with only past-due account information.

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, on
which Kohl’s and Bank both are open for business.

“Cardholder” means any individual who has been issued a Credit Card regardless
of the individual’s place of residency.

“Cardholder Data” means all personally identifiable information about a
Cardholder received by or on behalf of Bank (including by Kohl’s as servicer) in
connection with the Cardholder’s application for or use of a Private Label
Credit Card or Account or otherwise obtained by or on behalf of Bank (including
by Kohl’s as servicer) for inclusion in a database of Cardholder information but
shall not include Kohl’s Shopper Data.

“Cardholder Indebtedness” means all amounts charged and owing to Bank by
Cardholders with respect to Accounts (including finance charges, late fees and
other similar fees), whether or not billed, less the amount of any payments
received, any credit balances owing by Bank to Cardholders, including any
credits associated with returns of Goods and/or Services and similar credits and
adjustments, whether or not billed.

“Cardholder List” means any list in electronic form that identifies or provides
a means of differentiating Cardholders, including any such electronic listing
that includes the names, addresses, email addresses (as available), telephone
numbers or social security numbers of any or all Cardholders.

 

3



--------------------------------------------------------------------------------

“Charge Transaction Data” means the transaction information with regard to each
purchase of Goods and/or Services by a Cardholder on credit and each return of
Goods and/or Services or other adjustment for credit in the form of electronic
information as more particularly set forth in the Operating Policies.

“Closing Date” has the meaning set forth on Schedule 1.1.

“Co-Branded Credit Card” means a credit card that bears a Kohl’s Licensed Mark
and the trademarks, trade names, service marks, logos and other proprietary
designations of VISA U.S.A., Inc., MasterCard International Inc., Discover
Financial Services or any other payment system.

“Confidential Information” has the meaning set forth in Section 12.1(a).

“Cost Allocation” has the meaning set forth on Schedule 1.1.

“Credit Card Agreement” means the credit card agreement between Bank and a
Cardholder (and any replacement of such agreement), governing the use of an
Account, together with any amendments, modifications or supplements which now or
hereafter may be made to such Credit Card Agreement (and any replacement of such
agreement).

“Credit Card Application” means Bank’s credit application which must be
completed and submitted for review to Bank by individuals who wish to become
Cardholders.

“Credit Card Documentation” means, with respect to Accounts, all Credit Card
Applications, Credit Card Agreements, Credit Cards, the Program Privacy Policy
and Billing Statements relating to such Accounts.

“Development Agreement” has the meaning set forth in Section 10.3(b)(i).

“Disclosing Party” has the meaning set forth in Section 12.1(d).

“Effective Date” has the meaning set forth on Schedule 1.1.

“Enhancement Products” means the Credit Card enhancement products and services
offered to Cardholders that are listed in Schedule 6.3(c), or such other Credit
Card enhancement products or services that are offered to Cardholders as shall
be approved by Kohl’s from time to time. For avoidance of doubt the Enhancement
Products do not include merchandise purchased by Cardholders through Kohl’s
Channels.

“Event of Default” means the occurrence of any one of the events listed on
Schedule 14.1.

“Federal Funds Rate” means the offered rate as reported in The Wall Street
Journal in the “Money Rates” section for reserves traded among commercial banks
for overnight use in amounts of one million dollars or more, as published in the
most recent Friday edition prior to any required payment or settlement date in
which such offered rate is reported, and if such rate is not so reported in any
Friday edition of The Wall Street Journal during the thirty day period preceding
such required payment or settlement date, such offered rate as reported in
another publication reasonably acceptable to parties.

 

4



--------------------------------------------------------------------------------

“Financing Income” has the meaning set forth on Schedule 1.1.

“GAAP” means generally accepted accounting principles, consistently applied.

“Goods and/or Services” means the products and services sold by or through
Kohl’s Channels, including for personal, family, household or business purposes.

“Governmental Authority” means any federal, state or local domestic, foreign or
supranational governmental, regulatory or self-regulatory authority, agency,
court, tribunal, commission or other governmental, regulatory or self-regulatory
entity.

“Indemnified Party” has the meaning set forth in Section 17.3(a).

“Indemnifying Party” has the meaning set forth in Section 17.3(a).

“Initial Development Project” has the meaning set forth on Schedule 10.3(c).

“Initial Term” has the meaning set forth in Section 15.1.

“Inserts” has the meaning set forth in Section 5.3(a).

“In-Store Payment” means any payment on an Account made in a Kohl’s Channel by a
Cardholder or a person acting on behalf of a Cardholder.

“Intellectual Property” means, on a worldwide basis, other than with respect to
Kohl’s Licensed Marks or Bank Licensed Marks, any and all: (i) rights associated
with works of authorship, including copyrights, moral rights and mask-works;
(ii) trade marks and service marks and the goodwill associated therewith;
(iii) trade secret rights; (iv) patents, designs, algorithms and other
industrial property rights; (v) other intellectual and industrial property
rights of every kind and nature, however designated, whether arising by
operation of law, contract, license or otherwise; and (vi) applications,
registrations, renewals, extensions, continuations, divisions or reissues
thereof now or hereafter in force (including any rights in any of the
foregoing).

“Interest Free Plans” has the meaning set forth on Schedule 5.5.

“IP Owner” has the meaning set forth in Section 10.3(a).

“Knowledge” means, with respect to either Kohl’s or the Bank, the actual
knowledge of each respective party’s Manager.

“Kohl’s” has the meaning set forth on page 1.

“Kohl’s Channels” means all retail establishments owned or operated by Kohl’s or
its Affiliates in the United States (including Licensee departments therein) and
all mail order, catalog, Internet outlets (including websites operated by Kohl’s
or its Licensees) and other direct access media within the United States that
are owned or operated by Kohl’s, its Affiliates or its Licensees.

 

5



--------------------------------------------------------------------------------

“Kohl’s Core Systems” has the meaning set forth on Schedule 4.10.

“Kohl’s Event of Default” means the occurrence of any one of the events listed
on Schedule 14.3 or an Event of Default of Kohl’s.

“Kohl’s Licensed Marks” means the trademarks, trade names, service marks, logos
and other proprietary designations of Kohl’s or its Affiliates listed on
Schedule A and licensed to Bank by Kohl’s or its Affiliates under Section 10.1.

“Kohl’s Nominee” means each nominee representing Kohl’s on the Management
Committee.

“Kohl’s Operating Policies” shall mean the operating policies set forth on
Schedule 4.1(a), solely to the extent applicable to the Program.

“Kohl’s Shopper” shall mean any Person who makes purchases of Goods and/or
Services, whether or not he/she uses a Credit Card.

“Kohl’s Shopper Data” shall mean all personally identifiable information
regarding a Kohl’s Shopper that is obtained by Kohl’s in connection with the
Kohl’s Shopper making a purchase of Goods and/or Services including all
transaction and experience information collected by Kohl’s with regard to each
purchase made by a Kohl’s Shopper, including the item-specific transaction
information collected about Cardholders.

“Licensee(s)” means any Person(s) authorized by Kohl’s to operate in and sell
goods and/or services from Kohl’s Channels under the Kohl’s Licensed Marks.

“Management Committee” shall mean the committee established pursuant to
Section 3.3.

“Manager” has the meaning set forth in Section 3.2(a).

“Monthly Settlement Sheet” has the meaning set forth in Section 9.1.

“Net Settlement Amount” has the meaning set forth in Section 8.4(b).

“New Mark” has the meaning set forth in Sections 10.1(b) and 10.2(b).

“Nominated Purchaser” has the meaning set forth on Schedule 16.2.

“Operating Policies” has the meaning set forth in Section 4.1(a).

“Person” means and includes any individual, partnership, joint venture,
corporation, company, bank, trust, unincorporated organization, government or
any department, agency or instrumentality thereof.

“POS” means point of sale.

 

6



--------------------------------------------------------------------------------

“Prime Rate” has the meaning set forth on Schedule 1.1.

“Private Label Credit Card” or “Credit Card” means a card issued by Bank to a
Cardholder in connection with the Program which bears a Kohl’s Licensed Mark and
may be used to finance purchases of Goods and/or Services.

“Program” means the private label credit card program established by Kohl’s and
Bank and made available to Cardholders and qualified applicants for the purchase
of Goods and/or Services through Kohl’s Channels, including the extension of
credit, billings, collections, customer service, accounting between the parties
and all other aspects of the customized credit plan specified herein and in
Credit Card Agreements.

“Program Assets” has the meaning set forth on Schedule 1.1.

“Program Net Losses” has the meaning set forth on Schedule 1.1.

“Program Privacy Policy” shall mean the privacy policy and associated
disclosures to be provided by Bank to Cardholders in connection with the
Program, the initial form of which is attached hereto as Schedule 6.3(b) hereto.

“Program Purchase Date” has the meaning set forth on Schedule 16.2.

“Program Website” has the meaning set forth in Section 4.8(a).

“Purchase Agreement” has the meaning set forth on page 1.

“Purchase Notice” has the meaning set forth on Schedule 16.2.

“Purchase Option” has the meaning set forth on Schedule 16.2.

“Purchased Accounts” has the meaning set forth on page 1.

“Qualified Kohl’s Customer” shall mean customers of Kohl’s that Kohl’s
determines are available to be solicited for Accounts under the Program.

“Qualified Kohl’s Customer List” means the list of Qualified Kohl’s Customers
provided from time to time by Kohl’s to Bank for purposes of soliciting such
Persons for the Program.

“Receiving Party” has the meaning set forth in Section 12.1(d).

“Regulator” has the meaning set forth in Section 7.6.

“Regulatory SLAs” have the meaning set forth on Schedule 7.3(a).

“Remediation Period” has the meaning set forth on Schedule 7.5.

“Renewal Term” has the meaning set forth in Section 15.1.

“Risk Adjusted Revenue” has the meaning set forth in subsection (d) of Schedule
9.2.

 

7



--------------------------------------------------------------------------------

“Risk Management Policies” has the meaning set forth on Schedule 4.6(a).

“Seller” has the meaning set forth on page 1.

“Service Level Failure” has the meaning set forth on Schedule 1.1.

“Service Level Transfer Event” has the meaning set forth on Schedule 7.5.

“SLA” means any service level set forth on Schedule 7.3(a) or Schedule 7.3(b).

“Solicitation Materials” means documentation, materials, artwork, copy,
trademarks (excluding the Kohl’s Licensed Marks and the Bank Licensed Marks),
copyrights and any protectible items, in any format or media (including
television and radio), used to promote or identify the Program to Cardholders
and potential Cardholders, including direct mail solicitation materials and
coupons.

“Term” means the Initial Term and each Renewal Term.

“Termination Period” means the period beginning with the date of any notice of
termination or non-renewal pursuant to Article 15 and ending on (a) the Program
Purchase Date, if Kohl’s or its designee purchases the Program Assets or, (b) if
Kohl’s does not exercise its Purchase Option, the later of (i) the termination
or expiration of this Agreement, or (ii) the earlier of (A) Kohl’s written
notice that it will not exercise its Purchase Option or (B) expiration of the
Purchase Option.

“Trademark Style Guide” means any rules governing the manner of usage of
trademarks, trade names, service marks, logos and other proprietary
designations.

“Transaction” means any purchase of Goods and/or Services through a Kohl’s
Channel using a Private Label Credit Card or Account number.

“United States” means the fifty states of the United States, the District of
Columbia, the Commonwealth of Puerto Rico and any territory or possession of the
United States or any political subdivision thereof.

“Value Proposition” means Kohl’s new account opening discounts, coupons,
promotional card event discounts, and any other card-related promotional or
rewards programs as may be established by Kohl’s from time to time.

“Variable Rate” has the meaning set forth on Schedule 1.1.

 

1.2 Miscellaneous.

As used herein,

 

  (a) all references to the plural number shall include the singular number (and
vice versa),

 

8



--------------------------------------------------------------------------------

  (b) unless otherwise specified, all references to days, months or years shall
be deemed to be preceded by the word “calendar,”

 

  (c) all references to “herein,” “hereunder,” “hereinabove” or like words shall
refer to this Agreement as a whole and not to any particular section, subsection
or clause contained in this Agreement, and

 

  (d) all references to “include,” “includes” or “including” shall be deemed to
be followed by the words “without limitation.”

ARTICLE 2

ESTABLISHMENT OF THE PROGRAM

 

2.1 Generally.

Pursuant to the terms and conditions of this Agreement, Kohl’s and Bank shall
establish and participate in the Program commencing on the Effective Date.

 

2.2 Credit Program.

Beginning as of the Effective Date, Bank shall offer Private Label Credit Cards
to qualified customers in accordance with this Agreement and the Credit Card
Agreement.

 

2.3 Account Terms.

 

  (a) As of the date of execution, the parties acknowledge that the terms and
conditions for the Kohl’s branded private label credit card accounts issued by
Seller are set forth in the second column of the table set forth on Schedule
2.3(a). Bank acknowledges that Kohl’s intends to transition to the terms and
conditions for such accounts set forth in the third column on the table set
forth on Schedule 2.3(a) prior to the Effective Date. If such transition does
not occur prior to the Effective Date, in whole or in part, Bank and Kohl’s
shall implement the terms and conditions for Accounts (“Account Terms”) set
forth in the third column Schedule 2.3(a) via change in ownership as soon as
reasonably practicable after the Effective Date.

 

  (b) The parties agrees as set forth on Schedule 2.3(b) with respect to changes
to Account Terms and change in terms notices.

 

2.4 Change of Ownership; Reissuance of Accounts.

 

  (a) Change of Ownership. Kohl’s, as servicer for Bank shall prepare and send
via mail or e-mail, in cases where Cardholders have opted to receive e-mail
notifications and such method of notification is permissible under Applicable
Law, a change in ownership notice, if any, as required by Applicable Law to each
Person obligated on such Accounts. Descriptions of the terms and conditions of
the Account shall be included as part of such notices to the extent required by
Applicable Law. The parties further agree as set forth on Schedule 2.4(a) with
respect to the change in ownership of Accounts.

 

9



--------------------------------------------------------------------------------

  (b) Reissuance of Accounts. Kohl’s, as servicer for Bank shall reissue Private
Label Credit Cards to Cardholders as reasonably determined by the parties. The
parties agree as set forth on Schedule 2.4(b) with respect to the reissuance of
Accounts.

 

2.5 Exclusivity.

 

  (a) The parties agree as set forth on Schedule 2.5 with respect to
exclusivity.

 

2.6 Non-Solicitation.

Neither party shall specifically target, recruit, or solicit for employment any
employees of the other party or its Affiliates who supports the Program during
the Term and for a two (2) year period following the end of the Term.
Notwithstanding the foregoing in this Section 2.6, neither party shall be
precluded from hiring any such employee who: (a) responds to a general
solicitation placed by a party or its Affiliates or its retained recruiting
firm; or (b) has been terminated prior to commencement of employment discussions
between a party or its Affiliates and such employee. Bank and Kohl’s and their
respective Affiliates shall be entitled to specific performance of such
provisions in addition to any other remedies that they may have at law or in
equity.

ARTICLE 3

PROGRAM MANAGEMENT

 

3.1 Program Objectives.

In performing its responsibilities with respect to the management and
administration of the Program, each party shall be guided by the following
Program objectives:

 

  (a) To enhance the experience of Kohl’s Shoppers;

 

  (b) To increase retail sales of Kohl’s;

 

  (c) To maximize Program economics while minimizing operational and funding
costs and complexity;

 

  (d) To leverage the Program to identify existing and potential Kohl’s
Shoppers, develop and deepen relationships with Kohl’s Shoppers and finance
retail sales growth; and

 

  (e) To design, test and, if mutually agreed, launch additional financial
products that will support the Program objectives set forth in
Section 3.1(a)-(d).

 

10



--------------------------------------------------------------------------------

3.2 Program Managers; Program Team.

 

  (a) Kohl’s and Bank shall each appoint one Program manager (each, a
“Manager”). The Managers shall exercise day-to-day operational oversight of the
Program and coordinate the efforts between Kohl’s and Bank. Kohl’s and Bank
shall endeavor to provide stability and continuity in the Manager positions and
each party’s other Program personnel. The initial Manager for Kohl’s and Bank is
set forth on Schedule 3.2(a). Each Manager shall sign a confidentiality
agreement to ensure compliance with Article 12.

 

  (b) Each Bank Manager shall have substantial relevant experience, including
experience with the department store industry, comparable customer demographics
and loyalty programs and has been employed by Bank for at least the twelve
(12) months immediately prior to appointment. Subject to the remainder of this
Section 3.2(b), Bank shall not reassign the Bank Manager for a period of at
least two (2) years from the date the Manager is no longer employed in
connection with the Program to any other retail department store program
operated by Bank or any of its Affiliates. The appointment of a new Manager by
Bank is subject to the prior approval of Kohl’s. Kohl’s shall have the right to
require replacement of the Bank Manager in the event that such Bank Manager’s
performance is unsatisfactory in the reasonable judgment of Bank. Without
limiting the foregoing, Kohl’s shall raise any concerns it has about the Bank
Manager with Bank and Kohl’s and Bank shall consult in good faith to address
such concerns.

 

  (c) Bank shall make available to Kohl’s without additional cost the services
of employees of the Bank to support the Program. Such employees are identified
on Schedule 3.2(c) and shall have the functions, qualifications and availability
identified on Schedule 3.2(c).

 

  (d) Bank shall appoint a compliance manager (the “Bank Compliance Manager”).
The Bank Compliance Manager shall be Kohl’s single point of contact for purposes
of reviewing any materials or documentation subject to Bank’s prior review for
compliance with Applicable Law as contemplated by this Agreement and for
purposes of receiving and responding to Kohl’s inquiries regarding its
obligations under this Agreement in connection with the compliance of this
Program with Applicable Law. The Bank Compliance Manager shall be entitled to
review Kohl’s compliance with Applicable Law and the Operating Policies (and its
underlying procedures), and Kohl’s shall provide the Bank Compliance Manager
with such information as reasonably requested in connection with the Bank
Compliance Manager’s activities hereunder. The Bank Compliance Manager shall
sign a confidentiality agreement in a form acceptable to Kohl’s to ensure
compliance with Article 12. Bank may replace the Bank Compliance Manager at its
sole discretion. Without limiting the foregoing, Kohl’s shall raise any concerns
it has about the Bank Compliance Manager with Bank and Kohl’s and Bank shall
consult in good faith to address such concerns.

 

11



--------------------------------------------------------------------------------

3.3 Management Committee.

The parties hereby establish a committee (the “Management Committee”) to review
the conduct of the Program pursuant to this Agreement and to perform any other
action that, pursuant to any express provision of this Agreement, requires its
action. The Management Committee shall consist of an equal number of nominees
from each party and shall consist of at least six (6) members. The initial
Kohl’s Nominees and Bank Nominees will be nominated prior to the Effective Date.
Each party shall nominate its Manager to serve as one of its nominees on the
Management Committee. At least one nominee from each party shall be the
individual with overall responsibility for the performance of the Program within
his or her respective corporate organization, which, in the case of Bank, shall
be a managing vice president or more senior officer with primary responsibility
for the Program at the Bank and, in the case of Kohl’s shall be the senior vice
president of Retail Payment Solutions. Each Bank Nominee will serve on the
Management Committee for a minimum of two (2) years, unless the Bank Nominee’s
employment with the Bank terminates or Bank Nominee is a Manager who is replaced
pursuant to Section 3.2(b) herein. Each party may substitute one of its nominees
to the Management Committee upon termination of such nominee’s employment with
the party; provided that the substitute nominee satisfies the requirements of
this Section 3.3. Each party shall provide the other party with as much prior
notice of such substitution as is reasonably practicable under the
circumstances.

 

3.4 Functions of the Management Committee.

The Management Committee shall primarily serve as a forum for the parties to
discuss and recommend initiatives to improve the Program. The Management
Committee shall have no decision-making authority and any decision-making
authority regarding various aspects of the Program is as set forth throughout
this Agreement. Specifically the Management Committee shall:

 

  (a) Monitor and review Program activities, financial performance of the
Program and key portfolio performance data;

 

  (b) Monitor activities of competitive programs, identify implications of
market trends and develop initiatives to present to Kohl’s to ensure that the
Program remains competitive;

 

  (c) Review and recommend Enhancement Products, changes to the Account Terms,
etc.; and

 

  (d) Carry out such other tasks as are assigned to it by this Agreement or
jointly by the parties.

 

12



--------------------------------------------------------------------------------

3.5 Management Committee Meetings.

 

  (a) The Management Committee will meet from time to time as its members
consider necessary, but in no event less than once per calendar quarter unless
otherwise agreed by each party’s Manager. Meetings may be held in person or
wholly or partly by way of telephone or video conference.

 

  (b) The Management Committee shall determine the frequency, place and agenda
for its meetings, the manner in which meetings will be called and all procedural
matters not set forth herein.

ARTICLE 4

PROGRAM OPERATION

 

4.1 Operating Policies; Operation of the Program.

 

  (a) Subject to Section (b) of Schedule 4.1(b), except as modified by mutual
agreement of the parties from time to time or as modified by the Bank pursuant
to subsection (a) of Schedule 4.1(b), the Operating Policies shall be the Kohl’s
Operating Policies. The parties shall cooperate to review and update Operating
Policies as appropriate. Except as provided in the remainder of this Section 4.1
and Schedule 4.1(b), all changes to the Operating Policies shall be mutually
agreed by the parties.

 

  (b) Bank shall be responsible for monitoring and updating the Operating
Policies (including its underlying procedures) to comply with changes in
Applicable Law. The parties further agree as set forth on Schedule 4.1(b) with
respect to the Operating Policies.

 

  (c) Bank and Kohl’s shall provide, either directly or indirectly, the
services, materials and personnel necessary to operate the Program in accordance
herewith and in accordance with the Operating Policies.

 

4.2 Certain Responsibilities of Kohl’s.

In addition to its other obligations set forth elsewhere in this Agreement, the
parties agree that during the Term, Kohl’s shall, on behalf of itself or as
servicer for Bank:

 

  (a) maintain (internally or via a third party) one or more systems to process
Credit Card Applications, establish new Accounts, assign, increase and decrease
credit lines, and authorize Transactions;

 

  (b) maintain one or more call center(s) to respond to inquiries from
Cardholders and to deal with billing related claims and adjustments (including
making finance charges and late fee reversals);

 

13



--------------------------------------------------------------------------------

  (c) provide Account monitoring services, including identifying delinquencies,
identifying collection efforts required, implementing credit-line adjustments,
over limit authorizations and Account reactivation, deactivation or
cancellation;

 

  (d) handle collection and recovery efforts with respect to Accounts;

 

  (e) be responsible for Credit Card Application processing, customer service,
statementing, payment processing, Transaction authorization and processing,
Value Proposition administration, collections and risk management;

 

  (f) prepare, process and mail Billing Statements, Inserts, Program Privacy
Policy notices, change in terms notices and other communications to Cardholders;

 

  (g) produce and issue all new, replacement and reissued credit card plates
related to the Private Label Credit Cards;

 

  (h) in its capacity as servicer, operate in accordance with the Risk
Management Policies and Operating Policies and any underlying procedures;

 

  (i) provide the support described on Schedule 4.3(d) to assist Bank in
performing Bank’s operational responsibilities described on such schedule; and

 

  (j) have ultimate decision-making authority with respect to any aspect of the
Program except for (i) the Account Terms which are governed by Section 2.3,
(ii) change in terms notices which are governed by Section 2.4(a), (iii) the
Operating Policies which are governed by Section 4.1, (iv) the Risk Management
Policies which are governed by Section 4.6; (v) Bank’s right to make changes to
documents and materials to ensure compliance with Applicable Law which is
governed by Section 4.5; (vi) any other aspect of the Program designated as a
Bank responsibility under Section 4.3 or elsewhere in this Agreement; and
(vii) all matters related to compliance of the Program with Applicable Law.

 

4.3 Certain Responsibilities of Bank.

In addition to its other obligations set forth elsewhere in this Agreement,
including on Schedule 4.3, the parties agree that during the Term, Bank shall:

 

  (a) extend credit on newly originated and existing Accounts in accordance with
the Risk Management Policies and Operating Policies;

 

  (b) comply with, or ensure that Kohl’s in its capacity as servicer complies
with, the terms of the Credit Card Agreements, the Program Privacy Policy and
all Cardholder opt-outs;

 

  (c) monitor and notify Kohl’s of changes in Applicable Law that will affect
the Program and ensure that all aspects of the Program comply with Applicable
Law at all times (in this regard all matters under the Program pertaining to
compliance with Applicable Law shall be determined by Bank as provided in this
Agreement and Kohl’s shall extend reasonable cooperation and access to permit
Bank to perform its obligations herein);

 

14



--------------------------------------------------------------------------------

  (d) perform the operational functions set forth on Schedule 4.3(d) in
accordance with the terms described on such schedule;

 

  (e) provide Kohl’s reasonable access to Bank’s compliance staff and counsel in
order to address issues relating to compliance with Applicable Law, including
Bank’s Compliance Manager as set forth in Section 3.2(d) and systems support
personnel as set forth in subsection (c) of Schedule 4.10; and

 

  (f) provide introductions to Kohl’s to Bank’s third party servicers for the
purpose of assisting Kohl’s in its efforts to minimize the costs associated with
Kohl’s performance under this Agreement (including, costs for collections,
mailers, printers and plastics) and use commercially reasonable efforts to
facilitate Kohl’s negotiations with such servicers.

 

4.4 Ownership of Accounts.

 

  (a) Except to the extent of Kohl’s ownership of the Kohl’s Licensed Marks and
its option to purchase the Program Assets under Section 16.2, Bank shall be the
sole and exclusive owner of all Accounts and Account Documentation and shall
have all rights, powers, and privileges with respect thereto as such owner;
provided that Bank shall exercise such rights consistent with its obligations
under this Agreement and the Operating Policies and in no event in a manner less
favorable than its exercise of similar rights in connection with its other
similarly situated credit card portfolios. All purchases of Goods and/or
Services in connection with the Accounts and the Cardholder Indebtedness shall
create the relationship of debtor and creditor between the Cardholder and Bank,
respectively. Kohl’s acknowledges and agrees that (i) it has no right, title or
interest (except for its right, title and interest in the Kohl’s Licensed Marks
and its option to purchase the Program Assets under Section 16.2) in or to, any
of the Accounts or Account Documentation or any proceeds of the foregoing, and
(ii) Bank extends credit directly to Cardholders.

 

  (b) Except as expressly provided herein, Bank shall be entitled to (i) receive
all payments made by Cardholders on Accounts, and (ii) retain for its account
all Cardholder Indebtedness and such other fees and income authorized by the
Credit Card Agreements and collected by Bank, or by Kohl’s as servicer for Bank,
with respect to the Accounts and Cardholder Indebtedness.

 

  (c) Bank shall fund all Cardholder Indebtedness on the Accounts.

 

  (d)

Bank shall have the exclusive right to effect collection of Cardholder
Indebtedness, subject to Kohl’s right to service the Accounts, and shall notify
Cardholders to make payment directly to it in accordance with its instructions;
provided, however, that Bank shall make all collections for its account using
the name “Kohl’s” and shall direct all payments to be made payable to “Kohl’s”
or,

 

15



--------------------------------------------------------------------------------

 

with Kohl’s approval, another name. Kohl’s grants to Bank a limited power of
attorney (coupled with an interest) to sign and endorse Kohl’s name upon any
form of payment that may have been issued in Kohl’s name in respect of any
Account.

 

  (e) Notwithstanding the foregoing, in addition to payments made by mail,
Kohl’s shall accept payments made with respect to an Account (i) in a Kohl’s
store as provided in Section 8.3, (ii) online, and (iii) by telephone through
the call center.

 

  (f) With respect to all Account Documentation, and notwithstanding the
purchase of such Account Documentation by Bank as of the Effective Date for so
long as Kohl’s is the servicer of the Accounts, Kohl’s shall continue to hold
and retain the Account Documentation following the Effective Date as bailee for
the sole benefit of Bank.

 

4.5 Documents Developed and Used in Connection with the Program.

 

  (a) The content, design and format of all documents and materials used in
connection with the Program including the Credit Card Documentation,
Solicitation Materials and Private Label Credit Cards (both front and back)
shall be as proposed by Kohl’s and modified by Kohl’s from time to time (except
for the Account Terms which are governed by Section 2.3, the change in ownership
notices which are governed by Section 2.4(a), the Operating Policies which are
governed by Section 4.1 and the Risk Management Policies which are governed by
Section 4.6); subject to final approval of Bank solely for matters relating to
compliance with Applicable Law. Bank shall consider in good faith the
suggestions and concerns of Kohl’s regarding any changes proposed by Bank to
comply with Applicable Law. Kohl’s shall provide Bank an opportunity to review
all such documents and materials for compliance with Applicable Law and Bank
shall review and approve such documents and materials in a timely manner (but in
no event later than seven (7) calendar days from receipt by Bank) and in
accordance with Kohl’s production calendar. Notwithstanding the immediately
preceding sentence, Kohl’s shall have no obligation to provide an opportunity
for legal review if Bank has previously approved such document, text or template
unless Bank has notified Kohl’s of a change in Applicable Law that has occurred
since the prior review. Bank acknowledges and agrees that it received, reviewed,
and accepted, without modification, the marketing materials attached hereto as
Schedule 4.5(a).

 

  (b) The parties agree as set forth on Schedule 4.5(b) with respect to Program
documentation.

 

  (c) Kohl’s Licensed Marks shall appear prominently on the face of the Private
Label Credit Cards. The front of the Private Label Credit Cards shall not bear
Bank’s Licensed Marks or Bank’s name.

 

16



--------------------------------------------------------------------------------

4.6 Risk Management/Credit Standards.

Bank and Kohl’s agree regarding risk management and credit standards as set
forth on Schedule 4.6(a).

 

4.7 Exception Accounts.

 

  (a) Notwithstanding the foregoing, Bank shall, upon request by Kohl’s, shall
offer a Private Label Credit Card and Account to any customer that does not
satisfy Bank’s credit standards; provided that Bank shall have no obligation to
issue such a Private Label Credit Card and Account if, at the time Kohl’s makes
such a request to Bank, the number of Accounts approved under this
Section 4.7(a) exceeds the percentage set forth on Schedule 4.7(a).

 

  (b) Notwithstanding the foregoing, Bank shall, upon request by Kohl’s, work
with Kohl’s to develop a program whereby any Kohl’s employee that does not
satisfy Bank’s credit standards may receive an Account or other mutually agreed
credit or debit card product issued by Bank. The parties shall work together in
good faith to develop the terms of such a program including whether such
Accounts should be secured or prepaid.

 

4.8 Program Website.

 

  (a) Kohl’s shall maintain a Kohl’s-branded website for Cardholders and
potential Cardholders (“Program Website”). The Program Website shall be
accessible by means of links from the Kohl’s website and shall contain or
otherwise be associated with only such material and links as Kohl’s shall
determine in its discretion, subject to Applicable Law. Kohl’s will provide
links to the Program Website on (i) its home page, (ii) its check-out pages, and
(iii) such other pages as Kohl’s shall determine from time to time. Kohl’s shall
ensure that the Program Privacy Policy is clearly and prominently posted on the
pages of the Program Website.

 

  (b) The Program Website shall permit Cardholders to (i) view the Cardholder’s
Account information and Billing Statements, (ii) make payments on the
Cardholder’s Account via automated clearing house transfer or other payment
mechanism approved by the parties, (iii) perform account maintenance (update
address or telephone, request replacement cards, update billing cycle etc.),
(iv) contact customer service, and (v) apply for a new credit card account. In
addition, the Program Website shall include any other functions as may be
approved by the Managers from time to time.

 

4.9 Taxes.

The parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as set forth on Schedule 4.9.

 

17



--------------------------------------------------------------------------------

4.10 Systems.

The parties agree as set forth on Schedule 4.10 with respect to systems.

ARTICLE 5

MARKETING OF THE PROGRAM

 

5.1 Kohl’s Responsibility to Market the Program.

 

  (a) Kohl’s shall bear primary responsibility for marketing the Program and
shall make all marketing decisions in its discretion; provided, however, that
Bank shall have the opportunity to review any changes after the Effective Date
to Kohl’s marketing channels or processes solely with respect to matters related
to compliance with Applicable Law related to the Program; provided, however that
Bank shall not be permitted to review Kohl’s marketing strategies, plans and
calendars. Bank shall review and approve such channels and processes in a timely
manner (but in no event later than seven (7) calendar days from receipt by Bank)
and in accordance with Kohl’s production calendar.

 

  (b) Kohl’s may, in its discretion, choose and implement marketing initiatives
including offering the Value Proposition to Cardholders. Kohl’s may, in its
discretion, offer a different Value Proposition through a rewards program to
certain Cardholders based on one or more Account characteristics determined by
Kohl’s, including Cardholder purchase volume, tenure of Account, or Account
type.

 

  (c) During the Term, Kohl’s may present marketing initiatives to Bank for
Bank’s consideration, which Bank shall review and consider in good faith. In
addition, the parties agree as set forth on Schedule 5.1 with respect to Kohl’s
marketing initiatives.

 

5.2 Bank’s Responsibility to Market the Program.

During the first six (6) months following the Effective Date, and on an annual
basis thereafter, Bank shall present to Kohl’s marketing team a list of possible
marketing initiatives and the associated budget for each marketing initiative.
In addition, the parties agree as set forth on Schedule 5.2 with respect to
Bank’s marketing initiatives.

 

5.3 Communications with Cardholders.

 

  (a)

Inserts. Except as provided in the remainder of this Section 5.3(a), Kohl’s
shall have the exclusive right to communicate with Cardholders, except for any
message required by Applicable Law, through use of inserts, fillers and
bangtails (collectively, “Inserts”), including Inserts selectively targeted for
particular classes of Cardholders, in any and all Billing Statements, subject to
Applicable Law. Bank shall give Kohl’s reasonable advance notice of any Insert
required by Applicable Law. Bank shall ensure that any Insert required by
Applicable Law that is distributed through the Program is consistent in form and
content with the Inserts distributed to Bank’s other

 

18



--------------------------------------------------------------------------------

 

similarly affected credit card portfolios. Bank shall consider in good faith the
suggestions and concerns of Kohl’s regarding any such Insert required by
Applicable Law. All Inserts required by Applicable Law shall take precedence
over any other Inserts, solely to the extent required by Applicable Law and in a
manner that is consistently applied across Bank’s other similarly affected
credit card portfolios. In addition, the parties agree as set forth on Schedule
5.3(a) with respect to Inserts.

 

  (b) Billing Statement Messages. Kohl’s shall have the exclusive right to use
Billing Statement messages and Billing Statement envelope messages in each
Billing Cycle to communicate with Cardholders, subject to Applicable Law.
Notwithstanding the foregoing, the following messages shall take precedence, to
the extent required by Applicable Law and in a manner that is consistently
applied across Bank’s other similarly affected credit card portfolios, over any
Kohl’s messages: (i) any message required by Applicable Law as determined by
Bank; and (ii) collection and/or customer service messages. Bank shall give
Kohl’s reasonable advance notice of any Billing Statement messages and Billing
Statement envelope messages required by Applicable Law to allow Kohl’s to review
such changes and to coordinate the timing and content of Billing Statement
messages. Bank shall consider in good faith the suggestions and concerns of
Kohl’s regarding any such messages required by Applicable Law. Notwithstanding
the first sentence of this Section 5.3(b) and Bank’s obligation to communicate
with customers as required by Applicable Law, subject to Kohl’s prior written
approval, Bank may communicate with Cardholders through Billing Statement
messages. Bank shall be responsible for the content of any message required by
Applicable Law and any Bank message which has been approved by Kohl’s, and
Kohl’s shall be responsible for the content of any other Billing Statement
message.

 

  (c) Other Communications. Kohl’s shall have the exclusive right to communicate
with Cardholders through direct mail (including through books, invitations,
newsletters and postcards), e-mail, telephone messaging, text messaging and any
other communication channel that Kohl’s deems appropriate. Kohl’s may
communicate with Cardholders through these channels about any aspect of the
Program, including the Value Proposition, and any other subject matter, in
Kohl’s discretion, subject to Applicable Law. Notwithstanding the first sentence
of this Section 5.3(c), Bank may communicate with Cardholders through any of the
foregoing communication channels to carry out its obligations as may be required
by Applicable Law. Bank shall give Kohl’s reasonable advance notice of any such
communication required by Applicable Law. Bank shall consider in good faith the
suggestions and concerns of Kohl’s regarding any such communication required by
Applicable Law. In addition, the parties agree as set forth on Schedule 5.3(c)
with respect to other cardholder communications.

 

19



--------------------------------------------------------------------------------

5.4 Access to Bank Databases and Mailing Lists.

The parties agree as set forth on Schedule 5.4 with respect to access to and use
of certain Bank marketing resources and mailing lists.

 

5.5 Interest Free Plans/Deferred Billing.

The parties agree as set forth on Schedule 5.5 with respect to Interest Free
Plans.

ARTICLE 6

CARDHOLDER AND CUSTOMER INFORMATION

 

6.1 Customer Information.

The parties agree as set forth on Schedule 6.1 with respect to Customer
Information.

 

6.2 Qualified Kohl’s Customer List.

The parties agree as set forth on Schedule 6.2 with respect to Qualified Kohl’s
Customer List.

 

6.3 Cardholder Data.

The parties agree as set forth on Schedule 6.3 with respect to Cardholder Data.

 

6.4 Kohl’s Shopper Data.

The parties agree as set forth on Schedule 6.4 with respect to Kohl’s Shopper
Data.

 

6.5 Data Security.

The parties agree as set forth on Schedule 6.5 with respect to Data Security.

ARTICLE 7

OPERATING STANDARDS

 

7.1 Reports.

Within thirty (30) days after the end of each month to begin after the Effective
Date, each party shall provide to the other party the reports specified in
Schedule 7.1. To the extent that Kohl’s, as servicer to Bank, has access to the
information needed to produce such reports, Kohl’s, as servicer, shall provide
such information and reports to itself on Bank’s behalf. The parties shall also
provide to each other such other data and reports as are mutually agreed to by
the parties from time to time.

 

20



--------------------------------------------------------------------------------

7.2 Servicing.

Kohl’s, on behalf of Bank, shall service all Accounts under the Program in
accordance with the terms and conditions of this Agreement.

 

7.3 Customer Service.

 

  (a) Kohl’s shall be responsible for customer service for the Program in
accordance with this Agreement, including the Regulatory SLAs and the other
service level standards set forth in Schedule 7.3(b) as attached hereto, in each
case subject to the terms set forth on Schedule 7.3(c).

 

  (b) Kohl’s shall maintain one or more separate toll-free customer service
telephone numbers for the Program, which toll-free numbers shall be provided by
and remain the property of Kohl’s. Any publication of the toll-free numbers
shall be approved by Kohl’s.

 

  (c) Customer service shall be Kohl’s branded to the extent legally
permissible. Notwithstanding the foregoing, Bank shall have the right in its
reasonable discretion to take whatever steps and make such disclosures it
believes are necessary to ensure that at all times the Bank is considered the
creditor on the Accounts.

 

  (d) If Bank receives a Cardholder complaint or inquiry from a Governmental
Authority regarding the quality or delivery of Goods and/or Services, Bank shall
refer such complaint to Kohl’s in accordance with the Operating Policies and
Kohl’s shall respond directly to Cardholder.

 

  (e) Bank, in consultation with Kohl’s, shall establish an appropriate process
for handling immaterial Cardholder complaints or inquiries from a Governmental
Authority regarding the Private Label Credit Card or the Program, provided that
Bank, upon reasonable request, shall have access to and the right to review all
such complaints and inquiries and any responses thereto handling by Kohl’s.
Bank, in consultation with Kohl’s, shall establish a process for Kohl’s to
determine which Cardholder complaints or inquiries from a Governmental Authority
regarding the Private Label Credit Card or the Program should be deemed a
material complaint and the parties shall cooperate with respect to responding to
such complaints; provided that Bank shall have final approval with respect to
such responses.

 

  (f) Kohl’s and Bank (or their respective subcontractors, as applicable), may
jointly observe and score inbound/outbound telephone customer contacts that
Kohl’s has with Cardholders, provided, that, Bank may conduct and score
observations alone if a representative of Kohl’s does not join in the
observation. Kohl’s will make arrangements to allow Bank to observe customer
service operations remotely at any time and without prior notice. Customer
service observations may be conducted by Bank on any day and at any time during
the day or night, provided that such observations shall not unreasonably
interfere with Kohl’s normal business operations.

 

21



--------------------------------------------------------------------------------

7.4 Transfer of Servicing to Bank.

The parties agree as set forth on Schedule 7.4 with respect to the transfer of
servicing to Bank.

 

7.5 Bank Right to Assume Servicing.

The parties agree as set forth on Schedule 7.5 with respect to Bank’s right to
assume servicing.

 

7.6 Access.

In addition to access as provided in Section 7.3(e), each party, at its own
expense, will permit the other party and any Governmental Authority with
jurisdiction over the other party, including without limitation the Office of
the Comptroller of Currency (the “Regulators”) to visit its facilities related
to the Program. Each party will also permit the other party and its Regulators
to review and obtain copies of the books and records relating to the Program;
provided that Bank shall not have access to books and records relating to the
expenses or cost structure of servicing the Accounts and Kohl’s shall not have
access to the books and records relating to the funding or other costs or
expense solely borne by Bank. Notwithstanding the foregoing, each party shall
have access to the other party’s books and records in order to audit the other
party’s compliance with the terms of this Agreement. The access granted under
this Section 7.6 shall occur during normal business hours with reasonable
advance notice; provided, however that with respect to access by Regulators,
such access shall not be so limited.

 

7.7 Disaster Recovery Plans.

Kohl’s and Bank will each maintain in effect during the Term a disaster recovery
and business continuity plan that complies with Applicable Law. Each party shall
notify the other party of any material changes to its disaster recovery and
business continuity plan. Each party will test such plan annually and will
promptly initiate such plan upon the occurrence of a disaster or business
interruption, giving the Program the highest priority in its recovery efforts.
In addition, the parties agree as set forth on Schedule 7.7 with respect to
disaster recovery.

 

7.8 Sarbanes-Oxley Compliance.

The parties agree as set forth on Schedule 7.8 with respect to Sarbanes-Oxley
Compliance.

 

22



--------------------------------------------------------------------------------

ARTICLE 8

MERCHANT SERVICES

 

8.1 Transmittal and Authorization of Charge Transaction Data.

 

  (a) Kohl’s will accept the Private Label Credit Cards for Transactions. Kohl’s
will transmit Charge Transaction Data for authorization of Transactions as
provided in the Operating Policies. If Kohl’s is unable to communicate with the
authorization system for any reason, Kohl’s may complete Transactions without
receipt of further authorization as provided in the Operating Policies.

 

  (b) Bank, through Kohl’s as servicer, shall authorize or decline Transactions
on a real time basis as provided in the Operating Policies, including
transactions involving split-tender (i.e., a portion of the total transaction
amount is billed to a Private Label Credit Card and the remainder is paid
through one or more other forms of payment).

 

8.2 POS Terminals.

Kohl’s shall maintain POS terminals capable of processing Private Label Credit
Card Transactions. To the extent that Bank requires other equipment or changes
to such terminals for transmission of Charge Transaction Data under this
Agreement, Bank shall provide, or pay for the purchase, installation and
maintenance of, such other equipment or required changes to Kohl’s POS credit
card terminals.

 

8.3 In-Store Payments.

Kohl’s may accept In-Store Payments from Cardholders on their Accounts in
accordance with the Operating Policies, which payments Kohl’s, as servicer for
the Bank, shall apply against the outstanding balances on the Accounts. Kohl’s
shall, as necessary, provide proper endorsements on such items. Bank grants to
Kohl’s a limited power of attorney (coupled with an interest) to sign and
endorse Bank’s name upon any form of payment that may have been issued in Bank’s
name in respect of any Account. The Operating Policies shall specify the manner
in which such In-Store Payments shall be processed. Kohl’s shall notify Bank
upon receipt of In-Store Payments and Bank shall include the Charge Transaction
Data related to such In-Store Payments in the net settlement in respect of the
day immediately following such receipt on the same basis as other Charge
Transaction Data. Kohl’s shall issue receipts for such payments in compliance
with the Operating Policies.

 

8.4 Settlement Procedures.

 

  (a) Kohl’s will transmit Charge Transaction Data (including Charge Transaction
Data arising in connection with sales by Licensees) to Bank in accordance with
the Operating Policies. If Charge Transaction Data is received by Bank’s
processing center before 11:00 am (CST) on any Business Day, Bank will process
the Charge Transaction Data for payment on the same Business Day. If the Charge
Transaction Data is received after 11:00 am (CST) on any Business Day, or at any
time on a day other than a Business Day, Bank will process the Charge
Transaction Data for payment on the following Business Day.

 

23



--------------------------------------------------------------------------------

  (b) Bank will remit to Kohl’s on each Business Day, for itself and any
Licensees, an amount equal to: the sum of the total of charges identified in
such Charge Transaction Data less the sum of (i) the total amount of any credits
included in such Charge Transaction Data for returns of Goods and/or Services in
accordance with Section 8.5, and (ii) the total amount of any Cardholder
payments (the “Net Settlement Amount”). Kohl’s shall be responsible for
allocating such remittances among all Kohl’s Channels as appropriate and Bank
shall have no responsibility or liability in connection therewith (it being
agreed that Bank has no obligation to accept Charge Transaction Data directly
from, or make remittances to, any Person other than Kohl’s). If the Net
Settlement Amount is negative, Bank shall notify Kohl’s of the negative amount
and Kohl’s shall pay Bank such negative amount by the next Business Day
following such notice.

 

8.5 Returns of Kohl’s Goods and/or Services.

If a Cardholder purchases Goods and/or Services on an Account and Kohl’s
processes a return of such Goods and/or Services in accordance with Kohl’s
return policy or makes another adjustment such as a price reduction, Kohl’s
shall provide a credit to such Cardholder’s Account. Kohl’s will transmit the
relevant information in the Charge Transaction Data for inclusion in the daily
settlement process.

 

8.6 No Merchant Discount.

None of Kohl’s, its Affiliates or its Licensees shall be required to pay any
merchant discount, interchange fees, or other transaction fees on any
Transaction. Bank shall directly process the Transactions such that none of
Kohl’s, its Affiliates or its Licensees incur any merchant acquirer/processor or
similar fees.

ARTICLE 9

PROGRAM ECONOMICS

 

9.1 Monthly Statement to Kohl’s.

Prior to the Effective Date, the parties shall mutually agree on an appropriate
process for sharing information in a timely manner to enable Bank to deliver to
Kohl’s within five (5) Business Days after the end of each month a statement
setting forth, in a mutually agreed format and Bank shall deliver such statement
in accordance with such process,

 

  (a) the total amount owed to Kohl’s for the month pursuant to Section 9.2,
with line item specificity; and

 

  (b) any other amounts owed to or by Kohl’s as explicitly provided for herein
or as otherwise agreed by the parties in writing with line item specificity,
which amounts may be netted.

 

24



--------------------------------------------------------------------------------

Each such statement, including supporting documentation, shall be known as a
“Monthly Settlement Sheet.”

 

9.2 Compensation.

The parties agree as set forth on Schedule 9.2 with respect to compensation.

 

9.3 Renegotiation of Terms. The parties agree as set forth on Schedule 9.3 with
respect to renegotiation of terms.

 

9.4 Recoveries. The parties agree as set forth on Schedule 9.4 with respect to
recoveries.

ARTICLE 10

LICENSING OF TRADEMARKS; INTELLECTUAL PROPERTY

 

10.1 The Kohl’s Licensed Marks.

 

  (a) Grant of License to Use the Kohl’s Licensed Marks. Kohl’s and its
Affiliates hereby grant to Bank a non-exclusive, royalty-free, non-transferable
right and license to use the Kohl’s Licensed Marks in the United States solely
in connection with the creation, establishment, marketing and administration of,
and the provision of services related to, the Program, all pursuant to, and in
accordance with, this Agreement and any applicable Trademark Style Guide of
Kohl’s. Those services shall include the solicitation of Cardholders and
potential Cardholders, acceptance of Credit Card Applications, the issuance and
reissuance of Credit Cards, the provision of accounting services to Cardholders,
the provision of Billing Statements and other correspondence relating to
Accounts to Cardholders, the extension of credit to Cardholders, and the
advertisement or promotion of the Program. All use of the Kohl’s Licensed Marks
shall be approved by Kohl’s. The license hereby granted is solely for the use of
Bank and may be used as necessary to permit the exercise by Bank of any of its
rights under this Agreement to (i) delegate its obligations to Affiliate(s)
and/or third party subcontractors, and (ii) sell the Accounts and Cardholder
Indebtedness to third parties for liquidation. Except for the rights granted to
the Bank in the preceding sentence, the licenses granted hereby may not be
sublicensed in connection with the sale of any goods or services without the
prior written approval of Kohl’s. Bank will ensure that any subcontractor or
third party shall agree to comply with all of the standards specified herein and
the limitations on the use of the Kohl’s Licensed Marks contained in this
Section.

 

  (b) New Marks. If Kohl’s or its Affiliates adopt a trademark, trade name,
service mark logo or other proprietary mark which is used by Kohl’s or its
Affiliates in connection with the Program but which is not listed on Schedule A
hereto (a “New Mark”), Kohl’s, upon written notice to Bank, may add such New
Mark to Schedule A. Bank may request that Kohl’s add a New Mark to Schedule A
hereto and license its use hereunder, Kohl’s shall not unreasonably fail to do
so. Any New Mark requested by Bank and agreed by Kohl’s shall be added to
Schedule A by amendment of this Agreement.

 

25



--------------------------------------------------------------------------------

  (c) Termination of License. Except as otherwise set forth on Schedule 16.3
hereof, the license granted in this Section shall terminate six (6) months after
the later of (i) the Program Purchase Date, (ii) termination of this Agreement,
or (iii) Kohl’s gives written notice that it will not exercise its Purchase
Option or the Purchase Option expires. Upon such termination of this license, as
provided in this subsection (c), all rights in the Kohl’s Licensed Marks shall
revert to Kohl’s and its Affiliates, the goodwill connected therewith shall
remain the property of Kohl’s and its Affiliates, and Bank shall:
(i) discontinue immediately all use of the Kohl’s Licensed Marks, or any of
them, and any colorable imitation thereof; and (ii) at Bank’s option, delete the
Kohl’s Licensed Marks from or destroy all unused Credit Cards, Credit Card
Applications, Account Documentation, periodic statements, materials, displays,
advertising and sales literature and any other items bearing any of the Kohl’s
Licensed Marks.

 

  (d) Ownership of the Kohl’s Licensed Marks. Bank acknowledges that (i) the
Kohl’s Licensed Marks, all rights therein, and the goodwill associated
therewith, are, and shall remain, the exclusive property of Kohl’s and its
Affiliates, (ii) it shall take no action which will adversely affect Kohl’s and
its Affiliates exclusive ownership of the Kohl’s Licensed Marks, or the goodwill
associated with the Kohl’s Licensed Marks (it being understood that the
collection of Accounts, adverse action letters, and changes in terms of Accounts
as required by Applicable Law do not adversely affect goodwill, if done in
accordance with the terms of this Agreement), and (iii) any and all goodwill
arising from use of the Kohl’s Licensed Marks by Bank shall inure to the benefit
of Kohl’s and its Affiliates. Nothing herein shall give Bank any proprietary
interest in or to the Kohl’s Licensed Marks, except the right to use the Kohl’s
Licensed Marks in accordance with this Agreement, and Bank shall not contest
Kohl’s or its Affiliates title in and to the Kohl’s Licensed Marks.

 

  (e) Infringement by Third Parties. Bank shall use reasonable efforts to notify
Kohl’s, in writing, in the event that it has Knowledge of any infringing use of
any of the Kohl’s Licensed Marks by any third party. If any of the Kohl’s
Licensed Marks is infringed, Kohl’s alone has the right, in its sole discretion,
to take whatever action it deems necessary to prevent such infringing use;
provided, however, that if Kohl’s fails to take reasonable steps to prevent
infringement of the Kohl’s Licensed Marks by any retail department store and
such infringement has an adverse effect upon the Program or the rights of Bank
hereunder, Bank may request that Kohl’s take action necessary to alleviate such
adverse impact. Bank shall reasonably cooperate with and assist Kohl’s, at
Kohl’s expense, in the prosecution of those actions that Kohl’s determines, in
its sole discretion, are necessary or desirable to prevent the infringing use of
any of the Kohl’s Licensed Marks.

 

26



--------------------------------------------------------------------------------

10.2 The Bank Licensed Marks.

 

  (a) Grant of License to Use the Bank Licensed Marks. Bank hereby grants to
Kohl’s a non-exclusive, royalty-free, non-transferable right and license to use
the Bank Licensed Marks in the United States solely in connection with the
creation, establishment, marketing and administration of, and the provision of
services related to, the Program, all pursuant to, and in accordance with, this
Agreement and any applicable Trademark Style Guide of Bank. Those services shall
include the solicitation of Cardholders and the advertisement or promotion of
the Program. All use of the Bank Licensed Marks shall be approved by Bank. The
license hereby granted is solely for the use of Kohl’s and may be used as
necessary to permit the exercise by Kohl’s of any of its rights under this
Agreement to delegate obligations to Affiliate(s) and/or third party
contractors. The license granted hereby may not be sublicensed in connection
with the sale of Goods and/or Services without the prior written approval of
Bank. Kohl’s shall ensure that any subcontractor or third party shall agree to
comply with all of the standards specified herein and the limitations on the use
of the Bank Licensed Marks contained in this Section.

 

  (b) New Marks. If Bank adopts a trademark, trade name, service mark logo or
other proprietary mark which is used by Bank in connection with its extension of
bank card credit to customers but which is not listed on Schedule B hereto (a
“New Mark”), Kohl’s may request that Bank add such New Mark to Schedule B hereto
and license its use hereunder, Bank shall not unreasonably fail to do so, and
such New Mark shall be added to Schedule B by amendment of this Agreement. The
foregoing notwithstanding, it is understood and agreed that Bank shall not be
required to add a New Mark to Schedule B if such New Mark was developed by Bank
primarily for another charge, credit or debit program.

 

  (c) Termination of License. The license granted in this Section shall
terminate six (6) months after the later of (i) the Program Purchase Date,
(ii) termination of this Agreement, or (iii) Kohl’s gives written notice that it
will not exercise its Purchase Option or the Purchase Option expires. Upon such
termination of this license, as provided in this subsection (c), all rights in
the Bank Licensed Marks shall revert to Bank, the goodwill connected therewith
shall remain the property of Bank, and Kohl’s shall: (i) discontinue immediately
all use of the Bank Licensed Marks, or any of them, and any colorable imitation
thereof; and (ii) at Kohl’s option, delete the Bank Licensed Marks from or
destroy all unused Credit Card Applications, Account Documentation, periodic
statements, materials, displays, advertising and sales literature and any other
items bearing any of the Bank Licensed Marks.

 

  (d)

Ownership of the Bank Licensed Marks. Kohl’s acknowledges that (i) the Bank
Licensed Marks, all rights therein, and the goodwill associated therewith, are,
and shall remain, the exclusive property of Bank, (ii) it shall take no action
which will adversely affect Bank’s exclusive ownership of the Bank Licensed
Marks or the goodwill associated with the Bank Licensed Marks, and (iii) any and
all goodwill arising from use of the Bank Licensed Marks by Kohl’s shall inure
to

 

27



--------------------------------------------------------------------------------

 

the benefit of Bank. Nothing herein shall give Kohl’s any proprietary interest
in or to the Bank Licensed Marks, except the right to use the Bank Licensed
Marks in accordance with this Agreement, and Kohl’s shall not contest Bank’s
title in and to the Bank Licensed Marks.

 

  (e) Infringement by Third Parties. Kohl’s shall use reasonable efforts to
notify Bank, in writing, in the event that it has Knowledge of any infringing
use of any of the Bank Licensed Marks by any third party. If any of the Bank
Licensed Marks is infringed, Bank alone has the right, in its sole discretion,
to take whatever action it deems necessary to prevent such infringing use;
provided, however, that if Bank fails to take reasonable steps to prevent
infringement of the Bank Licensed Marks by any credit provider and such
infringement has an adverse effect upon the Program or the rights of Kohl’s
hereunder, Kohl’s may request that Bank take action necessary to alleviate such
adverse impact. Kohl’s shall reasonably cooperate with and assist Bank, at
Bank’s expense, in the prosecution of those actions that Bank determines, in its
sole discretion, are necessary or desirable to prevent the infringing use of any
of the Bank Licensed Marks.

 

10.3 Ownership and Licenses of Intellectual Property.

 

  (a) Ownership of Intellectual Property. Each party shall continue to own all
of its Intellectual Property that existed as of the Effective Date. Each party
also shall own all right, title and interest in the Intellectual Property it
develops independently of the other party during the Term. To the extent a party
(the “Acquiring IP Party”) acquires any rights in or to such Intellectual
Property of the other party (the “IP Owner”), the Acquiring IP Party hereby
assigns all such right, title and interest in and to such Intellectual Property
back to IP Owner.

 

  (b) Joint Intellectual Property.

 

  (i) The parties intend that any Intellectual Property developed through the
combined efforts of the parties during the Term of this Agreement shall be
developed pursuant to a negotiated development agreement, which shall be
negotiated in good faith, and entered into, by the parties prior to commencement
of work for the development of the Intellectual Property (each such agreement a
“Development Agreement”). The terms of any such Development Agreement shall
govern the parties rights in and any restrictions or obligations with respect to
the Intellectual Property that is the subject of such Development Agreement.

 

  (ii)

In the event that a Development Agreement has not been entered into by the
parties with regard to jointly developed Intellectual Property, such
Intellectual Property shall be owned jointly by the parties and any restrictions
or obligations on use shall be governed by the remainder of this
Section 10.3(b)(ii). During the Term and in perpetuity thereafter, Bank shall
have the right to use, license and otherwise exploit such jointly owned
Intellectual Property

 

28



--------------------------------------------------------------------------------

 

without any restriction or obligation to account to Kohl’s. During the Term and
in perpetuity thereafter, Kohl’s shall have the right to use, license and
otherwise exploit such jointly owned Intellectual Property without any
restriction or obligation to account to Bank for such uses (A) solely in
connection with and for purposes of operating the Kohl’s-branded private label
credit card program and any other payment product program offered by Kohl’s,
either directly or through third party, including in connection with the
creation, establishment, marketing and administration of such programs, and the
provision of services related thereto; and (B) solely for the purposes described
in subsection 10.3(b)(ii)(A), sublicense such jointly owned Intellectual
Property to its Affiliates and subcontractors, the third party purchaser of the
Program Assets and any other third party that offers such any such payment
program with Kohl’s.

 

  (iii) Patents and inventions shall be deemed to be developed jointly only if
employees or contractors of each party who have assigned all such patent rights
to such party are deemed co-inventors under the applicable patent laws. Software
and other works of authorship and associated copyrights shall be deemed to be
jointly developed only if the parties are deemed co-authors of such software or
other work of authorship under the applicable copyright laws or otherwise deemed
co-owners of such copyright. Otherwise, all patents, patentable inventions,
software, other works of authorship and related copyrights shall be deemed to be
developed solely by one party. For the avoidance of doubt, if any work is
created solely by one party which is based on or incorporates Intellectual
Property of the other party, then such party shall be the sole owner of the
Intellectual Property in and to the new work, subject to the other party’s sole
ownership of the underlying work.

 

  (c) Bank Intellectual Property.

The parties agree as set forth on Schedule 10.3(c) with respect to Bank
Intellectual Property.

ARTICLE 11

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

11.1 General Representations and Warranties of Kohl’s.

To induce Bank to establish and administer the Program, Kohl’s makes the
representations and warranties set forth on Schedule 11.1 and the following
representations and warranties to Bank, each and all of which shall survive the
execution and delivery of this Agreement, and each and all of which shall be
deemed to be restated and remade with the same force and effect on each day of
the Term.

 

29



--------------------------------------------------------------------------------

  (a) Corporate Existence. Kohl’s (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of its incorporation;
(ii) is duly licensed or qualified to do business as a corporation and is in
good standing as a foreign corporation in all jurisdictions in which the nature
of the activities conducted or proposed to be conducted by it or the character
of the assets owned or leased by it makes such licensing or qualification
necessary to perform its obligations required hereunder except to the extent
that its non-compliance would not have a material and adverse effect on Kohl’s
ability to perform its obligations hereunder; and (iii) has all necessary
licenses, permits, consents or approvals from or by, and has made all necessary
notices to, all governmental authorities having jurisdiction, to the extent
required for Kohl’s current ownership, lease or conduct and operation, except to
the extent that the failure to obtain such licenses, permits, consents or
approvals or to provide such notices would not have a material and adverse
effect on Kohl’s ability to perform its obligations required hereunder.

 

  (b) Capacity; Authorization; Validity. Kohl’s has all necessary corporate
power and authority to (i) execute and enter into this Agreement, and
(ii) perform the obligations required of Kohl’s hereunder and the other
documents, instruments and agreements relating to the Program and this Agreement
executed by Kohl’s pursuant hereto. The execution and delivery by Kohl’s of this
Agreement and all documents, instruments and agreements executed and delivered
by Kohl’s pursuant hereto, and the consummation by Kohl’s of the transactions
specified herein have been duly and validly authorized and approved by all
necessary corporate action of Kohl’s. This Agreement (i) has been duly executed
and delivered by Kohl’s, (ii) constitutes the valid and legally binding
obligation of Kohl’s, and (iii) is enforceable in accordance with its terms
(subject to applicable bankruptcy, insolvency, reorganization, receivership or
other laws affecting the rights of creditors generally and by general equity
principles including those respecting the availability of specific performance).

 

  (c)

Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by Kohl’s, its compliance with the terms hereof, and its consummation
of the transactions specified herein will not (i) conflict with, violate, result
in the breach of, constitute an event which would, or with the lapse of time or
action by a third party or both would, result in a default under, or accelerate
the performance required by, the terms of any material contract, instrument or
agreement to which Kohl’s is a party or by which it is bound, or by which Kohl’s
assets are bound, except for conflicts, breaches and defaults which would not
have a material and adverse effect upon Kohl’s ability to perform its
obligations under this Agreement; (ii) conflict with or violate the articles of
incorporation or by-laws, or any other equivalent organizational document(s), of
Kohl’s; (iii) violate any Applicable Law or conflict with, or require any
consent or approval under any judgment, order, writ, decree, permit or license,
to which Kohl’s is a party or by which it is bound or affected, except to the
extent that such violation or the failure to obtain such consent or approval
would not have a material and adverse effect upon Kohl’s ability to perform its
obligations under this Agreement; (iv) require the consent or approval of any
other party to any contract, instrument

 

30



--------------------------------------------------------------------------------

 

or commitment to which Kohl’s is a party or by which it is bound, except to the
extent that the failure to obtain such consent or approval would not have a
material and adverse effect upon Kohl’s ability to perform its obligations under
this Agreement; or (v) require any filing with, notice to, consent or approval
of, or any other action to be taken with respect to, any regulatory authority,
except to the extent that the failure to obtain such consent or approval would
not have a material and adverse effect upon Kohl’s ability to perform its
obligations under this Agreement.

 

  (d) Solvency. Kohl’s is solvent.

 

  (e) No Default. Neither Kohl’s nor, to the best of its Knowledge, its
Affiliates are in default with respect to any contract, agreement, lease, or
other instrument to which it is a party or by which it is bound, except for
defaults which would not have a material and adverse effect upon Kohl’s ability
to perform its obligations under this Agreement, nor has Kohl’s received any
notice of default under any contract, agreement, lease or other instrument which
default or notice of default would materially and adversely affect the
performance by Kohl’s of its obligations under this Agreement. No Kohl’s Event
of Default has occurred and is continuing.

 

  (f) Books and Records. All of Kohl’s and, to the best of its Knowledge, its
Affiliates’ records, files and books of account relating to the Program,
including records provided to the Bank regarding Kohl’s Account activities, are
in all material respects complete and correct and are maintained in accordance
with Applicable Law and GAAP.

 

  (g) No Litigation. No action, claim or any litigation, proceeding,
arbitration, investigation or controversy is pending or, to the best of Kohl’s
Knowledge, threatened against Kohl’s or its Affiliates, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators, to which Kohl’s is a party,
which, if adversely determined, could have a material and adverse effect on
Kohl’s ability to perform its obligations under this Agreement.

 

  (h) Kohl’s Licensed Marks. Kohl’s is the owner of the Kohl’s Licensed Marks
and Kohl’s has the right, power and authority to license to Bank and authorized
designees the use of the Kohl’s Licensed Marks in connection with the Program
and the use of the Kohl’s Licensed Marks by said licensees in a manner approved
(or deemed approved) by Kohl’s shall not (i) violate any Applicable Law or
(ii) infringe upon the right(s) of any third party.

 

11.2 General Representations and Warranties of Bank.

To induce Kohl’s to enter into this Agreement and participate in the Program,
Bank makes the following representations and warranties to Kohl’s, each and all
of which shall survive the execution and delivery of this Agreement, and each
and all of which shall be deemed to be restated and remade with the same force
and effect on each day of the Term.

 

31



--------------------------------------------------------------------------------

  (a) Corporate Existence. Bank (i) is a banking corporation duly organized,
validly existing, and in good standing under the laws of the United States with
its home office as indicated in the first paragraph of this Agreement; (ii) is
duly licensed or qualified to do business as a banking corporation and is in
good standing as a foreign corporation in all jurisdictions in which the nature
of the activities conducted or proposed to be conducted by it or the character
of the assets owned or leased by it makes such licensing or qualification
necessary to perform its obligations hereunder except to the extent that its
non-compliance would not have a material and adverse effect on Bank, the
Program, the Accounts, Cardholder Indebtedness or Bank’s ability to perform its
obligations hereunder; and has all necessary licenses, permits, consents, or
approvals from or by, and has made all necessary notices to, all governmental
authorities having jurisdiction, to the extent required for Bank’s current
ownership, lease or conduct and operation, except to the extent that the failure
to obtain such licenses, permits, consents, approvals or to provide such notices
would not have a material and adverse effect on Bank, the Program, the Accounts,
Cardholder Indebtedness or Bank’s ability to perform its obligations under this
Agreement.

 

  (b) Capacity; Authorization; Validity. Bank has all necessary power and
authority to (i) execute and enter into this Agreement, and (ii) perform all of
the obligations required of Bank hereunder and the other documents, instruments
and agreements relating to the Program and this Agreement executed by Bank
pursuant hereto. The execution and delivery by Bank of this Agreement and all
documents, instruments and agreements executed and delivered by Bank pursuant
hereto, and the consummation by Bank of the transactions specified herein, have
been duly and validly authorized and approved by all necessary corporate action
of Bank. This Agreement (i) has been duly executed and delivered by Bank,
(ii) constitutes the valid and legally binding obligations of Bank, and (iii) is
enforceable in accordance with its respective terms (subject to applicable
bankruptcy, insolvency, reorganization, receivership or other laws affecting the
rights of creditors generally and financial institutions in particular and by
general equity principles including those respecting the availability of
specific performance).

 

  (c)

Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by Bank, its compliance with the terms hereof, and the consummation of
the transactions specified herein will not (i) conflict with, violate, result in
the breach of, constitute an event which would, or with the lapse of time or
action by a third party or both would, result in a default under, or accelerate
the performance required by, the terms of any material contract, instrument or
agreement to which Bank is a party or by which it is bound, except for
conflicts, breaches and defaults which would not have a material and adverse
effect upon Bank, the Program, the Accounts, Cardholder Indebtedness or Bank’s
ability to perform its obligations under this Agreement; (ii) conflict with or
violate the articles of incorporation or by-laws, or any other equivalent
organizational document(s) of Bank;

 

32



--------------------------------------------------------------------------------

 

(iii) violate any Applicable Law or conflict with, or require any consent or
approval under any judgment, order, writ, decree, permit or license, to which
Bank is a party or by which it is bound or affected, except to the extent that
such violation or the failure to obtain such consent or approval would not have
a material and adverse effect upon Bank, the Program, the Accounts, the
Cardholder Indebtedness or Bank’s ability to perform its obligations under this
Agreement; (iv) require the consent or approval of any other party to any
contract, instrument or commitment to which Bank is a party or by which it is
bound, except to the extent that the failure to obtain such consent or approval
would not have a material and adverse effect upon Bank’s ability to perform its
obligations under this Agreement; or (v) require any filing with, notice to,
consent or approval of, or any other action to be taken with respect to, any
regulatory authority, except to the extent that the failure to obtain such
consent or approval would not have a material and adverse effect upon Bank’s
ability to perform its obligations under this Agreement.

 

  (d) Solvency. Bank is solvent.

 

  (e) No Default. Neither Bank nor, to the best of its Knowledge, its Affiliates
are in default with respect to any contract, agreement, lease, or other
instrument to which it is a party or by which it is bound, except for defaults
which would not have a material and adverse effect upon Bank, the Program, the
Accounts, Cardholder Indebtedness or Bank’s ability to perform its obligations
under this Agreement, nor has Bank received any notice of default under any such
contract, agreement, lease or other instrument which default or notice of
default would materially and adversely affect the performance by Bank of its
obligations under this Agreement. No Bank Event of Default has occurred and is
continuing.

 

  (f) Books and Records. All of Bank’s and, to the best of its Knowledge, its
Affiliates’ records, files and books of account relating to the Program are in
all material respects complete and correct and are maintained in accordance with
Applicable Law.

 

  (g) No Litigation. No action, claim, or any litigation, proceeding,
arbitration, investigation or controversy is pending or, to the best of Bank’s
Knowledge, threatened against Bank or its Affiliates, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators, to which Bank is a party, which,
if adversely determined, could have a material and adverse effect on Bank, the
Program, the Accounts, Cardholder Indebtedness or Bank’s ability to perform its
obligations under this Agreement, nor, to the best of Bank’s Knowledge, do facts
exist which might give rise to any such proceedings. Bank, further, is not the
subject of any action by a regulatory authority; and is not subject to any
agreement, orders or directives with any regulatory authority with respect to
its operations affecting the Accounts, Cardholder Indebtedness and the Program,
any other aspect of Bank’s business that relates to the Program or the ability
of Bank to consummate the transactions specified herein.

 

33



--------------------------------------------------------------------------------

  (h) FDIC Insurance. Bank is FDIC-insured, and to the best of Bank’s Knowledge,
no proceeding is contemplated to revoke such insurance.

 

  (i) The Bank Licensed Marks. Bank, or one of its Affiliates, is the owner of
the Bank Licensed Marks and Bank has the right, power and authority to license
to Kohl’s the use of the Bank Licensed Marks in connection with the Program and
the use of the Bank Licensed Marks by Kohl’s in a manner approved (or deemed
approved) by Bank shall not (i) violate any Applicable Law or (ii) infringe upon
the right(s) of any third party.

 

11.3 General Covenants of Kohl’s.

Kohl’s makes the following covenants to Bank, each and all of which shall
survive the execution and delivery of this Agreement:

 

  (a) Maintenance of Existence and Conduct of Business. Kohl’s shall preserve
and keep in full force and effect its corporate existence, other than in the
event of a change in control, merger or consolidation in which Kohl’s is not the
surviving entity.

 

  (b) Litigation. Kohl’s promptly shall notify Bank in writing if it receives
written notice of any litigation that, if adversely determined, would have a
material and adverse effect on the Program, the Accounts in the aggregate or
Kohl’s ability to perform its obligations hereunder.

 

  (c) Enforcement of Rights. Except as otherwise specified herein, Kohl’s shall
enforce its rights against third parties to the extent that a failure to enforce
such rights could reasonably be expected to materially and adversely affect the
Program, Accounts in the aggregate or Kohl’s ability to perform its obligations
hereunder. Kohl’s shall not enter into any agreement which, at the time such
agreement is executed, could reasonably be expected to have a material and
adverse effect on the Program, the Accounts in the aggregate or Kohl’s ability
to perform its obligations hereunder.

 

  (d)

Reports and Notices. Kohl’s will provide Bank with a telephonic, telefacsimile
or PDF e-mail notice specifying the nature of any Event of Default where Kohl’s
is the defaulting party or Kohl’s Event of Default, or any event which, with the
giving of notice or passage of time or both, would constitute a Kohl’s Event of
Default or any Event of Default where Kohl’s is the defaulting party or any
development or other information which is likely to have a material and adverse
effect on the Program, the Accounts in the aggregate or Kohl’s ability to
perform its obligations pursuant to this Agreement. Notices pursuant to this
Section 11.3(d) relating to Kohl’s Events of Default or any Event of Default
where Kohl’s is the defaulting party shall be provided within two (2) Business
Days after Kohl’s has Knowledge of the existence of such default. Notices
relating to all other

 

34



--------------------------------------------------------------------------------

 

events or developments described in this Section 11.3(d) shall be provided
(i) within two (2) Business Days after Kohl’s becomes aware of the existence of
such event or development if such event or development has already occurred, and
(ii) with respect to events or developments that have yet to occur, as early as
reasonably practicable under the circumstances. Any notice provided under this
section shall be confirmed in writing to Kohl’s within five (5) Business Days
after the transmission of the initial notice.

 

  (e) Applicable Law/Operating Policies. Kohl’s shall at all times during the
Term of this Agreement comply in all material respects with Applicable Law
affecting obligations under this Agreement and the Operating Policies.

 

  (f) Disputes with Cardholders. Kohl’s shall cooperate with Bank in a timely
manner (but in no event less promptly than required by Applicable Law) to
resolve all disputes with Cardholders.

 

  (g) Affiliate Compliance. Kohl’s shall, to the extent necessary, cause its
Affiliates to comply with the terms of this Agreement.

 

  (h) Disposition of any Kohl’s Channels. Kohl’s shall promptly notify Bank of
any material disposition or discontinuance of Kohl’s Channels.

 

11.4 General Covenants of Bank.

Bank makes the following covenants to Kohl’s, each and all of which shall
survive the execution and delivery of this Agreement:

 

  (a) Maintenance of Existence and Conduct of Business. Bank shall preserve and
keep in full force and effect its corporate existence other than in the event of
a change in control, merger or consolidation in which Bank or its Parent is not
the surviving entity.

 

  (b) Litigation. Bank promptly shall notify Kohl’s in writing if it receives
written notice of any litigation that, if adversely determined, would have a
material and adverse effect on the Program, the Accounts in the aggregate or
Bank’s ability to perform its obligations hereunder.

 

  (c) Enforcement of Rights. Except as otherwise specified herein, Bank shall
enforce its rights against third parties to the extent that a failure to enforce
such rights could reasonably be expected to materially and adversely affect the
Program, Kohl’s or Bank’s ability to perform its obligations hereunder. Bank
shall not enter into any agreement which, at the time such agreement is
executed, could reasonably be expected to have a material and adverse effect on
the Program or Bank’s ability to perform its obligations hereunder.

 

  (d)

Reports and Notices. Bank will provide Kohl’s with a telephonic, telefacsimile
or PDF e-mail notice specifying the nature of any Event or Default where Bank is
defaulting party any Bank Event of Default, or any event which, with the giving
of notice or passage of time or both, would

 

35



--------------------------------------------------------------------------------

 

constitute a Bank Event of Default or any Event of Default where Bank is the
defaulting party, or any development or other information which is likely to
have a material and adverse effect on the Program, the Accounts in the aggregate
or Bank’s ability to perform its obligations pursuant to this Agreement. Notice
pursuant to this Section 11.4(d) relating to Bank Events of Default or any Event
of Default where Bank is the defaulting party shall be provided within two
(2) Business Days after Bank becomes aware of the existence of such default.
Notices relating to all other events or developments described in this
Section 11.4(d) shall be provided (i) within two (2) Business Days after Bank
becomes aware of the existence of such event or development if such event or
development has already occurred, and (ii) with respect to events or
developments that have yet to occur, as early as reasonably practicable under
the circumstances. Any notice produced under this section shall be confirmed in
writing to Bank within five (5) Business Days after transmission of the initial
notice.

 

  (e) Applicable Law/Operating Policies. Bank shall at all times during the Term
comply in all material respects with Applicable Law and the Operating Policies.
Bank shall at all times during the Term maintain its bank charter and FDIC
insurance.

 

  (f) Books and Records. Bank shall keep adequate records and books of account
with respect to the Accounts and Cardholder Indebtedness in which proper
entries, reflecting all of Bank’s financial transactions relating to the
Program, are made in accordance with GAAP. All of Bank’s records, files and
books of account shall be in all material respects complete and correct and
shall be maintained in accordance with good business practice and Applicable
Law.

 

  (g) Affiliate Compliance. Bank shall, to the extent necessary, cause its
Affiliates to comply with the terms of this Agreement.

ARTICLE 12

CONFIDENTIALITY

 

12.1 General Confidentiality.

 

  (a)

For purposes of this Agreement, “Confidential Information” means any of the
following: (i) information that is provided by or on behalf of either Kohl’s or
Bank to the other party or its agents in connection with the Program; or
(ii) information about Kohl’s or Bank or their Affiliates, or their respective
businesses or employees, that is otherwise obtained by the other party in
connection with the Program, in each case including but, not limited to:
(A) information concerning marketing plans, objectives and financial results;
(B) information regarding business systems, methods, processes, financing data,
programs and products; (C) information unrelated to the Program obtained by
Kohl’s or Bank in connection with this Agreement, including by accessing or

 

36



--------------------------------------------------------------------------------

 

being present at the business location of the other party; (D) proprietary
technical information, including source codes; (E) information about Credit Card
usage that is not identifiable to Cardholders, which shall solely be the
Confidential Information of Kohl’s; and (F) any information, data, materials,
and elements relating to and/or comprising Intellectual Property. Confidential
Information shall include Cardholder Data, the Qualified Kohl’s Customer List or
Kohl’s Shopper Data and shall be governed by this Article 12, except as
expressly provided elsewhere in this Agreement. Program-related data, including
financial data related to the Program, that is not personally identifiable to a
Cardholder shall be the Confidential Information of each party.

 

  (b) The restrictions on disclosure of Confidential Information under this
Article 12 shall not apply to, with respect to Kohl’s or Bank, information that:
(i) is already rightfully known to such party at the time it obtains
Confidential Information from the other party; (ii) is or becomes generally
available to the public other than as a result of disclosure in breach of this
Agreement or any other confidentiality obligations; (iii) is lawfully received
on a non-confidential basis from a third party authorized to disclose such
information without restriction and without breach of this Agreement; (iv) is
contained in, or is capable of being discovered through examination of publicly
available records or products; (v) is required to be disclosed by Applicable Law
(provided that the party subject to such Applicable Law shall, if permitted by
Applicable Law, notify the other party of any such use or requirement prior to
disclosure of any Confidential Information obtained from the other party in
order to afford such other party an opportunity to seek a protective order to
prevent or limit disclosure of the Confidential Information to third parties and
shall disclose Confidential Information of the other party only to the extent
required by such Applicable Law); or (vi) is developed by Kohl’s or Bank without
the use of any proprietary, non-public information provided by the other party
under this Agreement. Nothing herein shall be construed to permit the Receiving
Party (as defined below) to disclose to any third party any Confidential
Information that the Receiving Party is required to keep confidential under
Applicable Law.

 

  (c) The terms and conditions of this Agreement shall be the Confidential
Information of both Kohl’s and Bank.

 

  (d) If Kohl’s or Bank receive Confidential Information of the other party
(“Receiving Party”), the Receiving Party shall do the following with respect to
the Confidential information of the other party (“Disclosing Party”): (i) keep
the Confidential Information of the Disclosing Party secure and confidential;
(ii) treat all Confidential Information of the Disclosing Party with the same
degree of care as it accords its own Confidential Information, but in no event
less than a reasonable degree of care; and (iii) implement and maintain
commercially reasonable physical, electronic, administrative and procedural
security measures, including commercially reasonable authentication, access
controls, virus protection and intrusion detection practices and procedures.

 

37



--------------------------------------------------------------------------------

  (e) Upon reasonable request, Kohl’s and Bank each shall have the right to
review the other party’s information security standards and shall notify the
other party prior to materially modifying such procedures.

 

12.2 Use and Disclosure of Confidential Information

 

  (a) Each Receiving Party shall use and disclose the Confidential Information
of the Disclosing Party only for the purpose of performing its obligations or
enforcing its rights with respect to the Program and this Agreement or as
otherwise expressly permitted by this Agreement, and shall not accumulate in any
way or make use of such Confidential Information for any other purpose.

 

  (b) Each Receiving Party shall: (i) limit access to the Disclosing Party’s
Confidential Information to those employees, authorized agents, vendors,
consultants, service providers and subcontractors who have a reasonable need to
access such Confidential Information in connection with the Program; and
(ii) ensure that any Person with access to the Disclosing Party’s Confidential
Information agrees to be bound by the provisions of this Article 12 and
maintains the existence of this Agreement and the nature of their obligations
hereunder strictly confidential.

 

  (c) The parties acknowledge that the Confidential Information pertaining to
consumer Cardholders, applicants and the Accounts received by Kohl’s under this
Agreement may include “nonpublic personal information” (“NPPI”), as such term is
defined in Title V of the federal Gramm-Leach-Bliley Act (Pub. L. 106-102) as
implemented and interpreted by regulations promulgated pursuant thereto (the
“Privacy Act and Regulations”). Subject to Section 6.4, to the extent Kohl’s is
receiving NPPI from Program applicants, Cardholders or otherwise from Bank in
connection with this Agreement, such NPPI shall be and remain the property of
Bank and Kohl’s shall not possess or assert any ownership interest or right to
NPPI. Subject to Sections 6.3 and 6.4, neither Kohl’s nor Bank shall use or
disclose such NPPI for purposes other than those necessary for each party to
exercise its rights and carry out its obligations under this Agreement, and as
otherwise permitted by Program Privacy Policy and Applicable Law, including in
the provisions of the Privacy Act and Regulations applicable to the reuse and
redisclosure of NPPI (see, e.g., 12 CFR 40.11).

 

12.3 Unauthorized Use or Disclosure of Confidential Information

Each Receiving Party agrees that any unauthorized use or disclosure of
Confidential Information of the Disclosing Party might cause immediate and
irreparable harm to the Disclosing Party for which money damages might not
constitute an adequate remedy. In that event, the Receiving Party agrees that
injunctive relief may be warranted in addition to any other remedies the
Disclosing Party may have. In addition, the Receiving Party agrees promptly to
advise the Disclosing Party by telephone and in writing via facsimile or PDF
e-mail of any security breach that may have compromised any Confidential
Information, of any unauthorized misappropriation, disclosure or use by any
person of the Confidential Information of the Disclosing Party which may come to
its attention and to take all steps at its own expense reasonably requested by
the Disclosing Party to limit, stop or otherwise remedy such misappropriation,
disclosure or use.

 

38



--------------------------------------------------------------------------------

12.4 Return or Destruction of Confidential Information

Upon the termination or expiration of this Agreement, the Receiving Party shall
comply with the Disclosing Party’s reasonable instructions regarding the
disposition of the Disclosing Party’s Confidential Information, which may
include return of any and all the Disclosing Party’s Confidential Information
(including any electronic or paper copies, reproductions, extracts or summaries
thereof); provided, however, the Receiving Party in possession of tangible
property containing the Disclosing Party’s Confidential Information may retain
one archived copy of such material, subject to the terms of this Agreement,
which may be used solely for regulatory purposes and may not be used for any
other purpose. Such compliance shall be certified in writing, including a
statement that no copies of Confidential Information have been kept, except as
necessary for regulatory purposes.

ARTICLE 13

RETAIL PORTFOLIO ACQUISITIONS AND DISPOSITIONS

 

13.1 Retail Portfolio Acquisition.

The parties agree as set forth on Schedule 13.1 with respect to retail portfolio
acquisitions.

 

13.2 Retail Disposition.

Nothing in this Agreement shall be deemed to require Kohl’s to maintain any
Kohl’s Channel, in whole or in part, during the Term of this Agreement or
prevent Kohl’s from ceasing to operate any Kohl’s Channel, in whole or in part,
during the Term of this Agreement. In the event that Kohl’s arranges for the
disposition of any of its retail establishments in the United States during the
Term of this Agreement, Kohl’s may, in its discretion, offer its designated
purchaser the right to acquire the portion of the Program Assets related to such
disposition and Bank shall cooperate and use commercially reasonable efforts to
consummate such disposition to the same extent as if such disposition were a
transfer of Program Assets upon the expiration of this Agreement as provided in
Article 16.

ARTICLE 14

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

14.1 Events of Default.

The parties agree as set forth on Schedule 14.1 with respect to Events of
Default.

 

39



--------------------------------------------------------------------------------

14.2 Defaults by Bank.

The parties agree as set forth on Schedule 14.2 with respect to defaults by
Bank.

 

14.3 Defaults by Kohl’s.

The parties agree as set forth on Schedule 14.3 with respect to defaults by
Kohl’s.

 

14.4 Remedies for Events of Default.

The parties agree as set forth on Schedule 14.4 with respect to Remedies for
Events of defaults.

ARTICLE 15

TERM/TERMINATION

 

15.1 Term.

This Agreement shall continue in full force and effect for seven (7) years from
the Effective Date (the “Initial Term”). The Agreement shall renew automatically
without further action of the parties for successive one (1) year terms (each a
“Renewal Term”) unless either party provides written notice of non-renewal at
least six (6) months prior to the expiration of the Initial Term or current
Renewal Term, as the case may be.

 

15.2 Termination by Kohl’s Prior to the End of the Initial Term or a Renewal
Term.

Kohl’s may terminate this Agreement upon written notice prior to the end of the
Initial Term or any Renewal Term on any basis set forth on Schedule 15.2.

 

15.3 Termination by Bank Prior to the End of the Initial Term or Renewal Term.

Bank may terminate this Agreement upon written notice prior to the end of the
Initial Term or any Renewal Term on any basis set forth on Schedule 15.3.

ARTICLE 16

EFFECTS OF TERMINATION

 

16.1 General Effects.

 

  (a)

All obligations of the parties including (i) operating the Program and servicing
of the Accounts in good faith and in the ordinary course of their respective
businesses, (ii) solicitations, marketing and advertising of the Program, and
(iii) acceptance of applications through Kohl’s Channels in the ordinary course
of business consistent with past practice, shall continue during the Termination
Period upon notice of termination or non-renewal of this Agreement by either
party, except as the parties may mutually agree, subject to the terms of this
Agreement, until the expiration of the

 

40



--------------------------------------------------------------------------------

 

Termination Period. The parties will cooperate in good faith to ensure the
orderly wind-down or transfer of the Program, including with respect to the
Bank, providing such transition support as reasonably requested by Kohl’s. Bank
shall provide such transition support to Kohl’s at its then-current rates;
provided however, that Bank shall waive any amounts due and owing by Kohl’s for
such transition services if Kohl’s terminates this Agreement upon the occurrence
of a Bank Event of Default or any other Event of Default where Bank is the
defaulting party, unless otherwise determined by a court of competent
jurisdiction after the resolution of all appeals.

 

  (b) Upon the expiration of the Termination Period, all obligations of the
parties under this Agreement shall cease, except that the provisions specified
in Section 18.24 shall survive.

 

16.2 Kohl’s Option to Purchase the Program Assets.

The parties agree as set forth in Schedule 16.2 with respect to Kohl’s option to
purchase the Program Assets.

 

16.3 Rights of Bank if Purchase Option not Exercised.

The parties agree as set forth on Schedule 16.3 with respect to the rights of
Bank if Kohl’s Purchase Option is not exercised.

ARTICLE 17

INDEMNIFICATION

 

17.1 Kohl’s Indemnification of Bank.

From and after the Effective Date, Kohl’s shall indemnify and hold harmless
Bank, its Affiliates, their respective officers, directors, employees, agents
and representatives and any Person claiming by or through any of them from and
against and in respect of any and all losses, liabilities, damages, costs and
expenses of whatever nature, including reasonable attorneys’ fees and expenses
relating to third-party claims, which are caused or incurred by, result from,
arise out of or relate to:

 

  (a) Kohl’s or its Licensee’s negligence, gross negligence, recklessness or
willful misconduct (including acts and omissions) relating to the Program;

 

  (b) any breach by Kohl’s, its Licensee’s or any of its Affiliates, or their
respective officers, directors employees or agents of any of the material terms,
covenants, representations, warranties or other provisions contained in this
Agreement or of Kohl’s or its Affiliates’ obligations under any Credit Card
Agreement, if any;

 

  (c) Kohl’s, or its Licensee’s, failure to satisfy any of its material
obligations or liabilities to third parties, including its obligations to
Cardholders in respect of the purchase of Goods and/or Services;

 

41



--------------------------------------------------------------------------------

  (d) any actions or omissions by Bank taken or not taken at Kohl’s written
request or direction pursuant to this Agreement except where Bank would have
been otherwise required to take such action (or refrain from acting) absent the
request or direction of Kohl’s;

 

  (e) fraudulent acts by Kohl’s, or its Licensee’s or its Affiliates, or their
respective officers, directors employees or agents;

 

  (f) the failure of Kohl’s or its Licensee’s to comply with Applicable Law or
Operating Policies unless such failure was the result of any action taken or not
taken by Kohl’s or its Licensee’s at the specific written request or direction
of Bank;

 

  (g) Kohl’s Inserts or Billing Statement messages;

 

  (h) allegations by a third party that the use of the Kohl’s Licensed Marks or
any materials or documents provided by Kohl’s constitutes: (i) libel, slander,
and/or defamation; (ii) infringement of intellectual property, including
trademark infringement or dilution, or copyright infringement; (iii) unfair
competition or misappropriation of another’s ideas or trade secret;
(iv) invasion of rights of privacy or rights of publicity; or (v) breach of
contract or tortious interference; or

 

  (i) allegations by a third party that the use of the Kohl’s Core Systems or
anything provided by Kohl’s under Schedule 4.10 (including Kohl’s Core Systems,
software or licenses) constitutes infringement, misappropriation or violation of
intellectual property unless such allegations are caused by a failure of Bank,
its personnel and any third parties engaged thereby to (i) have complied with
applicable licenses, and (ii) have maintained the confidentiality of source
codes as applicable.

 

17.2 Bank’s Indemnification of Kohl’s.

From and after the Effective Date, Bank shall indemnify and hold harmless
Kohl’s, its Affiliates, their respective officers, directors, employees, agents
and representatives and any Person claiming by or through any of them from and
against and in respect of any and all losses, liabilities, damages, costs and
expenses of whatever nature, including reasonable attorneys’ fees and expenses,
relating to third-party claims, which are caused or incurred by, result from,
arise out of or relate to:

 

  (a) Bank’s negligence, gross negligence, recklessness or willful misconduct
(including acts and omissions) relating to the Program;

 

  (b) any breach by Bank or any of its Affiliates, or their respective officers,
directors employees or agents of any of the material terms, covenants,
representations, warranties or other provisions contained in this Agreement, or
any Credit Card Agreement;

 

42



--------------------------------------------------------------------------------

  (c) Bank’s failure to satisfy any of its material obligations or liabilities
to third parties, including Cardholders;

 

  (d) any actions or omissions by Kohl’s taken or not taken at Bank’s written
request or direction pursuant to this Agreement, except where Kohl’s would have
been otherwise required to take such action (or refrain from acting) absent the
request or direction of Bank;

 

  (e) fraudulent acts by Bank, its Affiliates or their respective officers,
directors employees or agents;

 

  (f) any Account Documentation used by Kohl’s after Bank’s legal review and
approval that fails to comply with Applicable Law unless such failure to comply
is as a result of subsequent modification to such Account Documentation by
Kohl’s;

 

  (g) the failure of Bank to comply with Applicable Law or the Operating
Policies unless such failure was the result of any action taken or not taken by
Bank at the specific written request or direction of Kohl’s;

 

  (h) the Bank’s Inserts or Billing Statement messages;

 

  (i) the Bank’s failure to perform its obligations under the Purchase
Agreement;

 

  (j) allegations by a third party that the use of the Bank Licensed Marks or
any materials or documents provided by Bank constitutes: (i) libel, slander,
and/or defamation; (ii) infringement of intellectual property, including
trademark infringement or dilution, or copyright infringement, (iii) unfair
competition or misappropriation of another’s ideas or trade secret;
(iv) invasion of rights of privacy or rights of publicity; or (v) breach of
contract or tortious interference; and

 

  (k) allegations by a third party that the use of the Bank Systems or anything
provided by Bank under Schedule 4.10 (including Bank Systems, software or
licenses) constitutes infringement, misappropriation or violation of
intellectual property unless such allegations are caused by a failure of Kohl’s,
its personnel and any third parties engaged thereby to (i) have complied with
licenses and training provided pursuant to subsection (b) of Schedule 4.10 after
Bank has completed such training and other obligations set forth in subsection
(b) Schedule 4.10, (ii) have maintained the confidentiality of source codes
accessed pursuant thereto in accordance with this Agreement, and (iii) use or
alter the Bank Systems or anything provided by subsection (b) of Schedule 4.10
in a manner consistent with the installation, tuning, maintenance and support
therefor provided by Bank pursuant to subsection (b) of Schedule 4.10 after Bank
has completed such support and other obligations set forth in subsection (b) of
Schedule 4.10.

 

43



--------------------------------------------------------------------------------

17.3 Procedures.

 

  (a) In case any claim is made, or any suit or action is commenced, against
either party (the “Indemnified Party”) in respect of which indemnification may
be sought by it under this Article 17, the Indemnified Party shall promptly give
the other party (the “Indemnifying Party”) notice thereof and the Indemnifying
Party shall be entitled to participate in the defense thereof and, with prior
written notice to the Indemnified Party given not later than twenty (20) days
after the delivery of the applicable notice, to assume, at the Indemnifying
Party’s expense, the defense thereof, with counsel reasonably satisfactory to
such Indemnified Party. After notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party will not be liable to such Indemnified Party under this
Section for any attorneys’ fees or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation.

 

  (b) The Indemnified Party shall have the right to employ its own counsel if
the Indemnifying Party elects to assume such defense, but the fees and expenses
of such counsel shall be at the Indemnified Party’s expense, unless (i) the
employment of such counsel has been authorized in writing by the Indemnifying
Party, (ii) the Indemnifying Party has not employed counsel to take charge of
the defense within twenty (20) days after delivery of the applicable notice or,
having elected to assume such defense, thereafter ceases its defense of such
action, or (iii) the Indemnified Party has reasonably concluded that there may
be defenses available to it which are different from or additional to those
available to the Indemnifying Party (in which case the Indemnifying Party shall
not have the right to direct the defense of such action on behalf of the
Indemnified Party), in any of which event attorneys’ fees and expenses shall be
borne by the Indemnifying Party.

 

  (c) The Indemnifying Party shall promptly notify the Indemnified Party if the
Indemnifying Party desires not to assume, or participate in the defense of, any
such claim, suit or action.

 

  (d) The Indemnified Party or Indemnifying Party may at any time notify the
other of its intention to settle or compromise any claim, suit or action against
the Indemnified Party in respect of which payments may be sought by the
Indemnified Party hereunder, and (i) the Indemnifying Party may settle or
compromise any such claim, suit or action solely for the payment of money
damages, but shall not agree to any other settlement or compromise without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld (it being agreed that any failure of an Indemnified Party
to consent to any settlement or compromise involving relief other than monetary
damages shall not be deemed to be unreasonably withheld), and (ii) the
Indemnified Party may settle or compromise any such claim, suit or action solely
for an amount not exceeding One Thousand Dollars ($1,000), but shall not settle
or compromise any other matter without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.

 

44



--------------------------------------------------------------------------------

17.4 Notice and Additional Rights and Limitations.

 

  (a) If an Indemnified Party fails to give prompt notice of any claim being
made or any suit or action being commenced in respect of which indemnification
under this Article 17 may be sought, such failure shall not limit the liability
of the Indemnifying Party; provided, however, that this provision shall not be
deemed to limit the Indemnifying Party’s rights to recover for any loss, cost or
expense which it can establish resulted from such failure to give prompt notice.

 

  (b) This Article 17 shall govern the obligations of the parties with respect
to the subject matter hereof but shall not be deemed to limit the rights which
any party might otherwise have at law or in equity.

ARTICLE 18

MISCELLANEOUS

 

18.1 Limitation of Liability.

Notwithstanding anything to the contrary in this Agreement, no party shall be
liable to the other party for punitive, consequential, indirect or exemplary
damages relating to or arising out of this Agreement, any breach hereof or any
of the transactions provided for therein; provided, however, the limitations set
forth in this Section 18.1 shall not apply with respect to the following:
(i) damages occasioned by the willful misconduct, fraud or gross negligence of
either party; (ii) third-party claims that are the subject of indemnification
pursuant to Article 17; (iii) damages occasioned by a party’s breach of its
obligations under Section 6.5 or Article 12 covering data security and
confidentiality.

 

18.2 Precautionary Security Interest.

Kohl’s and Bank agree that this Agreement contemplates the extension of credit
by Bank to Cardholders. However, as a precaution in the unlikely event that any
person asserts that Article 9 of the UCC applies or may apply to the
transactions contemplated hereby, and to secure Kohl’s payment of and
performance of all obligations of Kohl’s to Bank, Kohl’s hereby grants to Bank a
first priority present and continuing security interest in and to the following,
whether now existing or hereafter created or acquired, together with the
proceeds thereof: all Accounts, all indebtedness charged to Accounts, and all
Charge Transaction Data. In addition, Kohl’s agrees to take any reasonable
action requested by Bank, at Bank’s expense, to establish the first lien and
perfected status of such security interest, and appoints Bank as Kohl’s
attorney-in-fact to take any such action on Kohl’s behalf; provided that Bank
shall be responsible for preparing any such documentation.

 

45



--------------------------------------------------------------------------------

18.3 Securitization; Participation.

Bank shall have the right to securitize, pledge or participate the Cardholder
Indebtedness or any part thereof by itself or as part of a larger offering at
any time, in such a manner that allows Bank to obtain cash flows representing
all or most of the economic benefits of owning such Cardholder Indebtedness.
Such securitization, pledge or participation shall not affect Kohl’s rights or
Bank’s obligations hereunder. Bank shall not securitize, pledge or participate
the Cardholder Indebtedness in any manner that may encumber any of Kohl’s rights
hereunder to purchase the Program Assets. All uses of the Kohl’s Licensed Marks
in any securitization document shall be made in accordance with Section 10.1 and
with the prior written approval of Kohl’s.

 

18.4 Assignment.

Except as provided in this Section 18.4, neither party shall assign this
Agreement or any of its rights hereunder without the prior written consent of
the other party; provided, however, that either party may, without the consent
of the other party, assign this Agreement in whole or in part to an Affiliate of
such party or as part of a transfer of all or substantially all of the assets of
such party.

 

18.5 Sale or Transfer of Accounts.

Except as provided in Sections 13.2 and 18.3, the Bank shall not sell or
transfer in whole or in part the Accounts.

 

18.6 Subcontracting.

It is understood and agreed that, in fulfilling its obligations under this
Agreement, either party may utilize its Affiliates or other Persons to perform
functions. The party shall be responsible for functions performed by such
Affiliates or other Persons to the same extent the party would be responsible if
it performed such functions itself.

 

18.7 Amendment.

Except as provided herein, this Agreement may not be amended except by a written
instrument executed and delivered by Bank and Kohl’s. For the avoidance of
doubt, an email shall not constitute a written instrument for purposes of this
Section 18.7.

 

18.8 Non-Waiver.

No delay by a party hereto in exercising any of its rights hereunder, or partial
or single exercise of such rights, shall operate as a waiver of that or any
other right. The exercise of one or more of a party’s rights hereunder shall not
be a waiver of, or preclude the exercise of, any rights or remedies available to
such party under this Agreement or in law or at equity.

 

46



--------------------------------------------------------------------------------

18.9 Severability.

If any provision of this Agreement is held to be invalid, void or unenforceable,
all other provisions shall remain valid and be enforced and construed as if such
invalid provision were never a part of this Agreement.

 

18.10 Waiver of Jury Trial and Venue.

 

  (a) The parties hereto waive all right to trial by jury in any action or
proceeding to enforce or defend any rights under this Agreement.

 

  (b) Any lawsuit brought by a party against the other party shall be brought in
the United States District Court in the jurisdiction where the headquarters of
the party against which the suit is being brought is located.

 

18.11 Governing Law.

This Agreement and all rights and obligations hereunder, including matters of
construction, validity and performance, shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to internal
principles of conflict of laws, and applicable federal law.

 

18.12 Captions.

Captions of the articles and sections of this Agreement are for convenient
reference only and are not intended as a summary of such articles or sections
and do not affect, limit, modify or construe the contents thereof.

 

18.13 Notices.

Any notice, approval, acceptance or consent required or permitted under this
Agreement shall be in writing to the other party and shall be deemed to have
been duly given when delivered in person or, if sent by United States registered
or certified mail, with postage prepaid, or by a nationally recognized overnight
delivery service, when received, addressed as follows:

 

If to Kohl’s:   

Kohl’s Department Stores, Inc.

N56 W17000 Ridgewood Drive

Menomonee Falls, Wisconsin 53051

Attention: Chief Executive Officer

With a copy to (which copy shall
not constitute notice):   

Kohl’s Department Stores, Inc.

N56 W17000 Ridgewood Drive

Menomonee Falls, Wisconsin 53051

Attention: General Counsel

Fax: (262) 703-7274

 

47



--------------------------------------------------------------------------------

If to Bank:   

Capital One Services, LLC

15000 Capital One Drive

Glen Allen, VA 23832

Attention: James Banta, Managing Vice President

Fax: 804-284-1922

With a copy to (which copy shall
not constitute notice):   

Capital One Financial Corporation

1680 Capital One Drive

McLean, VA 22102

Attention: Shahin Rezai, Esq.

Chief Counsel – Transactions

Fax: 703-720-2221

 

18.14 Further Assurances.

Kohl’s and Bank agree to produce or execute such other documents or agreements
as may be necessary or desirable for the execution and implementation of this
Agreement and the consummation of the transactions specified herein and to take
all such further action as the other party may reasonably request in order to
give evidence to the consummation of the transactions specified herein. Without
limiting the foregoing each party shall use commercially reasonable efforts to
enable Bank to enter into and close the Purchase Agreement.

 

18.15 No Joint Venture.

Nothing contained in this Agreement shall be deemed or construed by the parties
or any third party to create the relationship of principal and agent,
partnership, joint venture or of any association between Kohl’s and Bank, and no
act of either party shall be deemed to create any such relationship. Kohl’s and
Bank each agree to such further actions as the other may request to evidence and
affirm the non-existence of any such relationship.

 

18.16 Press Releases.

Kohl’s and Bank shall mutually agree on the content, timing and distribution of
a press release announcing the execution of this Agreement. Kohl’s and Bank each
shall obtain the prior written approval of the other party with regard to the
substance and timing of any press releases which announce the execution of this
Agreement or the transactions specified herein, which prior approval shall not
unreasonably be withheld or delayed. At all times thereafter, Kohl’s and Bank,
prior to issuing any press releases concerning this Agreement or the
transactions specified herein, shall consult with each other concerning the
proposed substance and timing of such releases and give due consideration to the
comments of the other party relating thereto.

 

18.17 No Set-Off.

Kohl’s and Bank agree that each party has waived any right to set-off, combine,
consolidate or otherwise appropriate and apply (i) any assets of the other party
held by the party or (ii) any indebtedness or other liabilities at any time
owing by the party to the other party, as the case may be, against or on account
of any obligations owed by the other party under this Agreement, except as
expressly set forth herein.

 

48



--------------------------------------------------------------------------------

18.18 Conflict of Interest.

Each party hereto, in performing it obligations hereunder, shall establish and
maintain appropriate business standards, procedures and controls. Each party
shall review such standards, procedures and controls with reasonable frequency
during the Term of this Agreement including those related to the activities of
its employees and agents in their relations with the employees, agents and
representatives of the other parties hereto and with other third parties.

 

18.19 Third Parties.

There are no third-party beneficiaries to this Agreement. The parties do not
intend: (i) the benefits of this Agreement to inure to any third party; or
(ii) any rights, claims or causes of action against a party to be created in
favor of any person or entity other than the other party.

 

18.20 Force Majeure.

If performance of any service or obligation under this Agreement is prevented,
restricted, delayed or interfered with by reason of labor disputes, strikes,
acts of God, floods, lightning, severe weather, shortages of materials,
rationing, utility or communication failures, earthquakes, war, revolution,
civil commotion, acts of public enemies, blockade, embargo or any law, order,
proclamation, regulation, ordinance, demand or requirement having legal effect
of any government or any judicial authority or representative of any such
government, or any other act whatsoever, whether similar or dissimilar to those
referred to in this clause, which are beyond the reasonable control of a party
and could not have been prevented by reasonable precautions, then such party
shall be excused from such performance to the extent of and during the period of
such prevention, restriction, delay or interference. A party excused from
performance pursuant to this Section shall exercise all reasonable efforts to
continue to perform its obligations hereunder, including by implementing its
disaster recovery and business continuity plan as provided pursuant to
Section 7.7, and shall thereafter continue with reasonable due diligence and
good faith to remedy its inability to so perform except that nothing herein
shall obligate either party to settle a strike or other labor dispute when it
does not wish to do so.

 

18.21 Entire Agreement.

This Agreement, together with the Schedules hereto which are expressly
incorporated herein by reference, supersedes any other agreement, whether
written or oral, that may have been made or entered into by Kohl’s and Bank (or
by any officer or employee of either of such parties) relating to the matters
specified herein and constitutes the entire agreement by the parties related to
the matters specified herein or therein.

 

18.22 Binding Effect; Effectiveness.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. This
Agreement is the product of negotiation by the parties having the assistance of
counsel and other advisers. It is the intention of the parties that this
Agreement not be construed more strictly with regard to one party than with
regard to the other.

 

49



--------------------------------------------------------------------------------

18.23 Counterparts/Facsimiles/PDF E-Mails.

This Agreement may be executed in any number of counterparts, all of which
together shall constitute one and the same instrument, but in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart. Any telefacsimile or PDF e-mailed version of an executed
counterpart shall be deemed an original.

 

18.24 Survival.

Upon the termination of this Agreement, the parties shall have the rights and
remedies described herein. Upon such termination, all obligations of the parties
under this Agreement shall cease, except that the obligations of the parties
pursuant to Sections 6 (Cardholder and Customer Information), 10 (Licensing of
Trademarks; Intellectual Property), 12 (Confidentiality), 16 (Effects of
Termination), 17 (Indemnification), 18.1 (Limitation of Liability), 18.10
(Waiver of Jury Trial and Venue) and 18.11 (Governing Law) shall survive the
expiration or termination of this Agreement. In furtherance and not in
limitation of the foregoing, Bank shall be entitled to collect Accounts in any
lawful manner.

 

18.25 Consents.

Unless otherwise expressly set forth herein, whenever the consent or approval of
a party is required under this Agreement, such consent shall not be unreasonably
withheld or delayed.

[SIGNATURE PAGE FOLLOWS]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first above written.

KOHL’S DEPARTMENT STORES, INC.

By: /s/ Wesley S. McDonald

Name: Wesley S. McDonald

Title: EVP, Chief Financial Officer

CAPITAL ONE, NATIONAL ASSOCIATION

By: /s/ Richard D. Fairbank

Name: Richard D. Fairbank

Title: Chief Executive Officer